Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

~. re om - wn ae [“"MedicalRecord Navibel 7] |

The Mount Sinai Hospital - New York, NY ~ "3891398

Inpatient Facesheet

Patient's Nerne Gerder Race

PLAZA, BENJAMIN Male Hispanic/Latino

Seckal Security Number Age Date of Birth: Martel Statua Religian

XXX=XX-3305 25 Years 10/05/1982 Unknown Christian

Patient Address Patient Phone:

One Gustave Levy Pla, EDDEPT New York, NY 10029 (646) 302-7994 (H)

Employment Status Employer Name | Patient Work Phone

Full-Time SWISSPORT USA

Employer Address Employer Phone

JFK AIRPORT New York, NY 10029

Next of Kin Relationship to Patient NOK Phone NOK Work Phone

PLAZA, BENJAMIN Father (917) 576-4093 (H)

Emengency Centoct Relationship to Patient EMC Phone: EMC Work Phone

PLAZA, BENJAMIN Father (917) 576-4093 (H)

Admit Date Admit Time Visit Number: Reason for Admission

06/30/2008 16:40 0000447 19928 FRACTURE

Estimated Anive Date Admit Source Paint of Origin

Emergency Room Admit Emergency Room

Admitting Dlagnosis

800.69 - OPEN FRACTURE OF VAULT OF SKULL WITH CEREBRAL LACERATION AND CONTUSION, WITH CONCUS

Nursing Unit = Room - Bed Private Room Accommodation Reason Adrnit Type

NO&C 210 A Emergency Depariment

Care Centor Speciatty Medical Service Team

Neurosciences & GICC |Oral & Maxillofacial Medicine

Admitting Physcian Dictation Cade ‘Admitting Phytickin Department

Calat, Paul M 03345

Attending Physician Dictation Coda Attending Physician Department

Calat, Paul M 03345

Insurance | Health Plan Name Policy Number Group Name Group Number

Blue Cross - Empire EPO/PPO SWP813M6048 1

Health Plan Actress HP Phone Number

surance 2 Heath Plan Nome Polley Nurnbar Group Name Group Number

Health Plan Adetress HP Phone Number
jrewance 3 Health Plan Nome Policy Number Group Name Group Number

Health Plan Address HP Phone Number

Encounter Comment (ins | tab) — -

Patient Orectory NYS Rights info NOPP Stoned Chapioin Visit Patient is Requesting

2. List name only Yes Yes Semi-Private

MR-1542 (05/2008) 06/30/2008 . 17:06
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
Vo unt OMB Approval No. 0938-0692

Silat

 

AN IMPORTANT MESSAGE FROM MEDICARE
ABOUT YOUR RIGHTS

AS A HOSPITAL INPATIENT, YOU HAVE THE RIGHT TO:

Receive Medicare covered.services. This Includes medically necessary hospital services and
services you may need after you are discharged, if ordered by your doctor. You have a right to
know about these services, who will pay for.them, and where you can get them.

Be involved in any decisions about your hospital stay, and know who will pay for it.

Report any concerns you have about the quality of care you receive to the Quality Improvement
Organization (QI) listed here: -800-331-7767 46-350 = $2

 

 

YOUR MEDICARE DISCHARGE RIGHTS

Planning For Your Discharge: During your hospital stay, the hospital staff wili be working with
you to prepare for your safe discharge and arrange for services you may need after you leave
the hospital. When you no longer need inpatient hospital care, your doctor or the hospital staff
will inform you of your planned discharge date.

If you think you are being discharged too soon:
e You can talk to the hospital staff, your doctor and your managed care pian (if you belong to
one) about your concerns. ,

e You also have the right to an appeal, that is, a review of your case by a Quality
"Improvement Organization (QIO). The QI0 is an outside reviewer hired by Medicare to
look at your case to decide whether you are ready to leave the hospital,
2 If you want to appeal, you must contact the QIO no later than your planned
discharge date and before you leave the hospital. .

© If you do this, you will not have to pay for the services you receive during the appeal
(except for charges like copays and deductibles).

e If you do not appeal, but decide to Stay in the hospitai past your planned discharge date,
you may have to pay for any services you receive after that date.

e Step by step instructions for caliing the QIO and filing an appeal are on page 2.

pital about this notice, call Appeals 212-731-3300
ours plea : atic 2-3

To speak with someone at the hos
j PM.

  
 

     

           

 

 

 

vaongay—hrida ut ; OF e@ ce

Please sig ate here to-gshow you received this notice and understand your rights.
A. ‘ 0% © Co— cy

Signature of Patient or Representative Date

Signature of Patient or Representative Date

 

88138 Rev, (New 08/07)
CMS-R-193 (approved 05/07)

Pink - Patient, Given upon admission ‘Yellow = Patient, 2 days prior to discharge White - Chart Copy / Hospital Medical Records
Case 1-Llo-OLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/1Llo Loi 2140

AN IMPORTANT MESSAGE-FROM MEDICARE ABOUT YOUR RIGHTS page2.

STEPS TO APPEAL YOUR DISCHARGE

e STEP 1: You must contact.the QIO no later than your planned discharge date and before you @
leave the hospital. If you do this, you will not have to pay for the services you receive during
the appeal (except for charges like copays and deductibles). .

oO Here is the contact information for the QIO:
r ion — 1-800-446-2
: -446-3507 =326-
9 You can file a request for an appeal any day of the week. Once you Speak to someone
or leave a message, your appeal has begun.

© Ask the hospital if you need help contacting the QIO.

o The name of this hospital is Mount Sinai Medical Center _/D # 1932103413.

e STEP 2: You will receive a detailed notice from the hospital.or your Medicare Advantage or
other Medicare managed care plan (if you belong to one) that explains the reasons they think
you are ready to be discharged.

 

 

 

@ STEP 3: The QIO will ask for your opinion. You or your representative need to be available to  )
Speak with the QIO, if requested. You or your representative may give the QIO a written state-
ment, but you are not required to do so.

@ STEP 4: The QIO will review your medical records and other important information about your case.

e STEP 5: The QI0 will notify you of its decision within 1 day after it receives all necessary
information.

Q If the QIO finds that you are not ready to be discharged, Medicare will continue to cover ®
your hospital services.

Q ff the QIO finds you are ready to be discharged, Medicare will continue to cover your
Services until noon of the day after the Q!O notifies you of its decision.
a

a aaa
iF YOU MISS THE DEADLINE TO APPEAL, YOU HAVE OTHER APPEAL RIGHTS:

e You can still ask the QIO or your pian (if you belong to one) for a review of your case: ®@
© If you have Original Medicare: Call the QIO listed above.
Q If you belong to a Medicare Advantage Plan or other Medicare managed care plan: Cali
your plan.
e If you stay In the hospital, the hospital may charge you for any services you receive after your
planned discharge date.

For more Information, call 1-800-MEDICARE (1-800-633-4227), or TTY: 1-877-486-2048,

 

 

 

Additional information:

 

According to the Paperwork Reduction Act of 1995, no persons are tequired to respond to a collection of information untess it displays 3 valid OMB contra! oumber.

The valid GMB control number for this information collection is 0938-0692. The time required to compicte this information collection is estimated to average 15 4
minutes per response, including the time to review instructions, search existing data resources, gather the data needed, and complete and review the information col-
lectinn. If you have comments concerning the eccurscy of the time estimate(s) or suggestions for improving this form, please write to: CMS, 7500 Security

Boulevard, Attn: PRA Reports Clearance Officer, Mail Stop C4-26-05, Baltimore, Maryland 21244-1350.

CMS-R-193 (approved 05/07) page 2
eASEC L-15-U1059-ESS VDOC 15-4 Fuiedlec¥ilo Entered t2/20/lo Loi 21460

PRE MUN -SINALUSPLAL

- PROXY. QUESTIONNAIRE AND :
; ACKNOWLEDGEMENT STATEMENT

a

~ Acknowledgement
F acknowledge recaipt of the bookdet, Your Rights a2 a Hospital Patent

In New York State, prepared by'the New York State Department of
‘Heat have had thw opportunty to acura wih shoaptal

~ Fopresantaihe,

 

 

Plaga 1 Benj
DBS IW
be Ban

  

Aca reco de! foto tte un erat come pele de!
-hosplat en ef Eatecio de Nueva York, slabotasio por ef Ospartmanio
auc del Estat di Nusa York Un representarta dl hapa est
preva parrespondar amis pregunta ect ea oe, .

 

 

 

 

 

 

Felationahip to Patient Jd eae pews oa aa :
; | HEALTH CARE PROXY QUESTIONNAIRE
~ Has pater revue a Hanh Cu Pry fo QB wk ayo 1
@ . complete one at this trie?
IF "YES" (check one} +

oh, Acopy isin he chart. (he patiit keepe he erga)

" A copy Is not with patient (Ask patient to have a copy ot
a ‘+, brought to the hospital and given to his/her nurse. H (s)he ;
Stree ale a omaton outed in hlafher advance .

cirocih, ‘eit primary pure

 

FN ches, -
: A, Heaith Care Prony Inmation given to pint:

Patent aad provide ary citer advan eistve( a
‘DNA, living vm, ofner) °

 

 

IF UNKNOWN" (check one)

Ae Patient can not respond at this time/Patient’s clinical
4 : _ Conlin makes discussion Inepipropriat.

tree, a = Famfyfcae get dossrt know but wil research,

: _ dor 2

 

Ga

@ oo rin Nearer

 

 

 

*

 

 

 
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

MOUNT SINAI

  

   

   

 

 

  

| The Mount Sinai
Mine North Shore Per Hospiral Mout ie! lreatment
eae of Queens Center"
SCHOOL OF . 4 Divisien of Thr Mowct Sinal Haniel.
~ MEDICINE

 

ACKNOWLEDGEMENT OF RECEIPT OF NOTICE OF PRIVACY
PRACTICES {NOPP)

By signing below, I acknowledge that I have been provided a copy of this Notice of
Privacy Practices and have therefore been advised of how health information about me
-may be used and disclosed by the hospitals and the facilities listed at-the beginning of —
this notice, and how I may obtain access to and control this information

 

 

 

- :
Signature of Patient or Pefsonal Representative |

. Print N.  Hgme of Bapient o or og Representative
Date ( oe
Q p { —

Qin of Persongl Representative’ s Authority

 

I was not able to obtain the patient’s acknowledgement of receipt of the NOPP upon
_Tegis tration because:

The patient refused to sign despite good faith efforts |
oO The patient was unaccompanied and not alert and oriented
© 0. The patient was unaccompanied and needed emergency care Ss
O ‘Other, { explain):
Employee Signature: mployee Title: Xe ASM.

Print Name: tava Taha ‘Date: Sb “Be = -

 

 

oO Acknowledgement subsequent obtained, (see above),

MR-205 (Rev 5/04). - |
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

The Mount Sinai Hospital 7 PLAZA, BENJAMIN
Mou ale One Gustave L. Levy Place MRN-2891398 M 10/5/1982
Sinai . New York, New York 10029 a MRN -- oa (ares 6/30/2008

 

NN Nogc

PERMISSION SHEET #1

 

PERMISSION FOR OPERATION AND/OR
PROCEDURE AND ANESTHESIA ° -

 

 

  
 
  
  

‘._..__ and/or those associates or assistants he/she may designate
the following treatment(s), operatign(s), and/ory rocedure(s) to inciude:

gel , 4 Aes 6 eee
2.” Dr. ¢ Fealador has fully explained to me the nature and purposes of the

treatment(s)/opération(sprocedure(s) and has also informed me of the benefits, risks and possible complications, as. :
well as the possible alfematives to the proposed treatment(s)/operation(s Yprocedure(s). | have bean given an
opportunity to ask questions, and ail my questions have been answered, fully and satisfactorily.

3.. | understand that during the, course of the operation(s¥procedure(s)treatment(s) unforeseen conditions may arise which
necessitetes procadure(s} different from those contempiated, | consent to the performance of additional operation(s)
procedure(s)/treatment(s} which the above-named physician or his/her associates/assistants may consider necessary.

4, i also consent to the administration of anesthesia/sedation/analgesia deamed necessary under the direction ofan
authorized ‘physician. | have been made aware of the possible risks, consequencas, and alternatives associated with
the administration of these agents. ‘

§. | further consent to the transfusion of biood or biood components as deemed necessary in the judgement of the
© physician, or his/her asscolates/assistants. The benefits and alternate forms of treatment have been explained to me,

     
   

 

 

as wall as the possibie risk(s) and adverse consequences.

6. thereby authorize the release of my social security number to the manufacturer of any medicei devica(s) thst may be
implanted, in accordance with fedérai laws and regulations.

7. Any organ(s)/tissue(syimplant(s) surgically. removed may be examined and retained by the Hospitai for madicai,
scientific or educational purposes and such tissues or organs may be disposed of in accordance with accustomed
practice,

6. For medicel, scientific or educational purposes, | consent to the photogrephing, videotaping and/or closed circuit
televising, and publication, thereof, of the operation/procedure/treatment to be performed, provided my identity is not
revaaied, | also consent to the admission of observers:in the Operating or Treatment Room, .

9. | understand that during the course of the operation(s ¥procedure(s)Mreatment(s), @ menufacturer's representative may
provide technicel support. : ‘

10,3 acknowledge that no guaranteés or assurances have been made to me concéming the resuits intended from the
peration(s /procedure(s)treatmant(s). | confirm that | have read and fully understand the above and that all blank

__ /SPaces have been compieted prior to my signing. | have crossed o it any paragraphs tp which | do not consent.
Navent/Relative, - LEA PA MEAL f ly WL r
Guardian": ; rint Name Signat

iV ( Relations ip )
‘ PrintName/ ' J Snare. DaterTi .

i hereby certify that | have expiained the napdfe, pase, benefits, risks of. and alternatives to, the proposed
procedure/operetion, have offered to answe, vanyAuestions and have fully answered ali such questions. | believe that the
" patient/relative/guardian fuily understand 1 have axplained and answered. In the event that i was not present when
the patient signed this form, i understand’tharthe form is only documentation that the informed consent process took
#lace. | remain responsible for having i nsent from the patient.

: Michael Goulston, MD . haloy | AE
@  ¥ US0R z° ho Signatorey Datée/Ti ct?

Lic # x Hit Ne
-Pictation # § S patient must be obtained uniess the patient is under the age of 18 or incompetent.
NOTE: THIS DOCUME!

 
   

   
  
 
 
  
 

   

 

  
 
    
 
 

 

    

T BE MADE PART OF THE PATIENT'S MEDICAL RECORD.
C-2-F-1 (207) |

Flat po) J
MELEE AO a fig
721740
Case 1l-Lo-O1050-e€SS DOC 15-4 Filed le/ce0/to Entered Lé/cUflo Loic

HOSPITAL CODE OF THE STATE OF NEW YORK -
CHAPTER V - SECTION 732.6 ADMITTING DEPT.
SECTION (J) AS AMENDED 1/31/69

CONSENT FOR TRANSFER TO ANOTHER FACILITY

I, the undersigned, certify that . We: JE, Zen (ann

iast name : first Jame
has consented to be transferred from Mount Sinai Hospital of Queens, inc. to Mf Stf
receiving facility

 

for

employees, and medical staff from all responsibility and any liability for injuries, damages or adverse effects pf results,

including any deterioration in my (patient's) physical condition or other ill effects which the said patient may suffer because
of this transfer, . .

 
  

tient/G ardian/other_o--

signature . AW . . e
ess C ——

 

 

 

 

signature physician's signature
Aun Cromanrs
print full name _ pent full name

ment. Such a removal or transfer shall be made only after Prior notification to an appropriate medical facility.

“Administrative Code of the City of New York
587-1.0 TRANSFER AND REMOVAL OF PATIENTS.*

emo his: @ Of Geslination and be there delivered to the Person or official into whose care such patient is turned over.
It Shall be the duty of every such Superintendent or other person Ordering such removal to require compliance with the pro- >
visions of this section as to. execution, filing and delivery of such certificate.

@ Superintendent or other person in authority in a hospital in the City, who shall violate any of the Provisions of this ©
Su@eon, shail be subject to a penaity of not exceeding one hundred dollars for each and every offense.

 

A195 1702
721740
Case 1l-Llo-OL1000-e€SS DOC 15-4 Fiedlec0ilo Entered t2/20/Llo Loic

New York City
Health and Hospitais Corporation

@ INTER- -HOSPITAL TRANSFER OF EMERGENCY ROOM PATIENTS

From i 5 y} To . Date rs
G- Ky tai] 6/30 &dy—
Name and Title of Person noes 2 Receiving Cle nese SAL “espial if: og

[Patients Sumame ih Gla. yw First Ronan i) Middle Bs [eee W27¢y “| ay
mre OS_8t_75* Bret Lis gibt 3%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Relationship
Diagnasis .
1. MNANOIB LE FereFung 2.
P Ear LA Cony Tru 4
Reason for Transter
frawe (BCE OMT ine > gee 1
OMFS Frm
Condition of Patiant at Sending Hospital Time Arrival Emerg. Rm, Time Transter Requesi Made Time Transtered
CI cotticay Garou C1 Fair D) coog AM PM AM. py, AM op,
Summary of History-#hysical Findings and Treatment {includa medications administered, laboratory results, fay fin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Approved _. - fl. ol. _ | Titla } Approved - Hospital Administrator
Loe uo] Dnagics ae . te

ATE HOSPITAL CODE requires that arrangements be made with receiving hospital prior to transferring patient.
‘i Sfer should bé made in accordance with the State Hospital Code and the Administrative Code of

BOTH CODES ARE REPRODUCED ON BACK OF THIS PAGE

 

 

 

the City of New York,

 

 

 

8205 Rev, 9/95

 

errr ones
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- ete a ee ee ee a
. ees pel" *"BUAZACBENJAMIN ” -—~—n ~~ “|r
. | we | MRN-2891398 M 10/5/1982 (
‘ V- 44719928 6/30/2008 ;
THE MOUNT SINAI MEDICAL CENTER’ : | CALAT, PAUL 03345
One Gustave L. Levy. Place, New. York, NY. 10029-6574 . CY A NO8C
6 , Mount Sinai School’of Medicine « The Mcunt Sinai Hospital —
ADDRESSOGRAPH
The following form shall be used
for patients covered under the case payment system: OF 14% 10%
DISCHARGE NOTICE
—READ THIS LETTER CAREFULLY—
- IT CONCERNS YOUR PRIVATE INSURANCE BENEFITS OR MEDICAID BENEFITS OR IF YOU ARE UNINSURED.
PRIMARY PAYOR AT DISCHARGE: ,
Ale Ccoss - Emprce ERO/ FO —_
MAF: ‘ , ADMISSI :
2 BAAS OC 130 70 bs}
Dear Patient: ‘

Your doctor and the hospital have determined that you no longer require care in the hospital and will be ready for discharge on:

@ DISCHARGE DATED meee Ravn ho l\ a? IGaYIS

IF YOU AGREE with this decision, you will be discharged. Be sureWor have already received your written discharge plan which describes
the arrangements for any future health care you may need.
IF YOU DO NOT AGREE and think you are not medically ready for discharge or feel that your discharge plan will not meet your health
care needs, you or your representative may request a review of tbe discharge decision by contacting the review agent indicated below. °
IF YOU WOULD LIKE A REVIEW, you should immediately, but not later than noon of the day after you receive this notice, call
the telephone number checked off on the IPRA list indicated below. ,

IF YOU CANNOT REQUEST THE REVIEW YOURSELF, and you do not have a family member or friend to help you, you
may call the Resource Center at 47428, and they will assist you,
IF YOU REQUEST A REVIEW, the following will happen:
1. The review agent wi] ask you or your representative why you or your representative think you need to stay in the hospital and
also wili ask your name, admission date and telephone number where you or your representative can be reached.
2. After speaking with you or your representative and your doctor and after reviewin 8 your medical record, the review agent will make a
decision which will be given to you in writing,
3. While this review is being conducted, you wili not have 10 pay for any additional hospital days until you have received the review agent's
decision, -
6 IF THE REVIEW AGENT AGREES WITH THE DISCHARGE DECISION, you wiii be financially responsible for your continued
Stay after noon of the day after you or your representative has been natified of the review agent's decision.
IF THE REVIEW AGENT AGREES THAT YOU STILL NEED TO BE IN THE HOSPITAL:
for Medicaid patients, Medicaid benefits will continue to cover your stay;
for private health insurance patients, coverage for your continued Stay is limited to the scope of your private heaith insurance policy.
NOTE: If you miss the noon deadline mentioned on this notice, you may still request a review, However, if the review agent disagrees with you,
you will be financially responsible for the days of care beginning with the proposed discharge date.
If you would tike a review of your hospital stay after you have been discharged, you may request a review by the review agent within thirty (30)
days of the receipt of this notice or seven days after the receipt of a complete bill from the hospital, whichever is later, by writing to the review
agent.

’ m Le.
T have received this pdtice on behalf of myself as the patient or as the représentative of the patient:
7 7 " Relationship ; , |

oc: Attending Physician; Hospital Biing/Ofice

 

 

 

 

 

 

 

 

 

 

 
 
 
 
 
 
   
   

IPRA REVIEW AGENTS
@ FOR ASSISTANCE HELP (1 BLUE CROSs/ciP/sp [) Medleaid-siand Peer Review 0

        
    
  
  

rg-| £) Medicare-siand Peer Review

   
  
 

     
 
   

   
  
 

  
 
 

Se tar en New York County Health 1979 Marcus Avenue 1979 Marcus Avenue
eT ea SL re ye Og] vee Cece] = ev A my ion Lake Success, NY 11042 Lake Success, NY 11042
var eS ea oll yOur 50 West 20rd Street (16) 926-6156 (600) 648-4776 (516) 328-6131
eRe eee New York NY 16010 Mon-Fil 8:30 AM - 4:30 PM (800) 446-2447

(212) B97-8000

 

 

FORM FF-952 (REV. 2/04)
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

 

 

  
   
 

The Mount Sinai Hospital
One Gustave L. Levy Place
New York, New York 10029

PLAZA, BENJAMIN
MRN -2891398 M 10/5/1982

V - 44719928 6/30/2008
CALAT, PAUL 03345

WA aI NOC

oe

 

PATIENT DISCHARGE PLAN AND REFERRAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FORM
"OD | DATE: DISCHARGE E: SERVICE/SPECIALITY/PHYSICIAN:
calor JTS Oc Coated
Pree Mo Caan dna Aeros

DISPOSITION: » 2TTOME CO OTHER: COTRANSFER TO;
Patient's Telephone: (C46) 302 ~ 7QQ

 

 

 

 

    

   

MODE: 0 AMBULATORY | aaa Q STRETCHER O OTHER
PERSON ACCOMPANYING PATIENT: RELATIONSHIP:
®@ DIAGNOSES: TO PATIENT/PATIENT SURROGA

  
   

Your diet is: Q Regular Other Puceedk py ods Orch \Vvo os SAS
e Your activity is; Tolerated Q Other
Other special

   

 

S

TOBE
Cc F

@ IAN:

OTHER:
if you refer to your copy you on this form,
infermation reinforces advice that was provided to you during your hospitalization about the im:

smoking and gives information about iocai s ation program: rope aun

I HAVE RECEIVED THE ABOVE a ae Z Z 08

Ox S, (Brief descriptia tient’s on n discha e) .

(ors Onnton Rv) " ce side [Rexew\sosethon @P A RN ~
breednuy, So 2 or wm cn. a aw ner \ Ayo\ ATR.

Gln ond Ward Shs shan STRAUS, < {bye AFR gy ef em |,
pen Io Yous, uf BP fo eI, C18, TS GO PRR SoC
ALB slp ER SHOBICY | Gees yodiny Seely) |

 

 

 

  
  
  

   

 

     
    

 

p TIENT SIPATIENT’S SURROGATE UNDERSTANDING OF DISCHARGE INFORMATION: PD

UATION O
fase su understanding of discharge plan.
Om Pa patient's safroga etbalizes u nding of ons giyeinTegarding:
Coneneten Diet 2 Activity hen to contact se of medical devices

OQ Other:

 

D-1-A-4D {REV 1205) . PAGE 1 OF 2

GHART COPY
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

 

  
   
 

The Mount Sinal Hospital

PLAZA, BENJAMIN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

One Gust LL py MRN -2891398 MM 10/5/1982
New York, New York 10028 v.aarteazs §=———Braa/z08
ANE, NOBG
YOUR DISCHARGE MEDICATIONS
NAME OF DOSAGE | ROUTE | HOW OFTEN TIMES
MEDICATION TO TAKE INSTRUCTIONS 2 ;
a
#35
[Crs chowmats 300+ “Vatle one Aalete (Sasse) AER
QA | Aon Cac 7 HDS
Paccaces [304 , Vote me/ pos Awe al) nlolets
. ENA ns 4 OAC Oo .
ie eit pps SAY Needeh
RWeat onecticodn cars — Othe Oe CK ivoh cos) _
mis wa DPQ CY Art Ce wT ot\sr yrla. OdAX
Pari ding: Ose KS wk tO CUR © Ab VPA.
Stash nok andk hor a a
~ Ma OSS Fann oes so
RN PRINT NAME/SIGNATURE: TH rte LAA, aN

 

CHART COPY

PAGE 2 OF 2
 

Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

Se | | Plaza, Benjamin

 

 

B: 10/5/1982 M25
MOUNT SINAI ED We
EMERGENCY RECORD re 28) 1398
Patient Data

Complaint: Broken Jaw
Triage Time: Mon Jun 30 2008 03:54 ED Attending: .Patel, MD, Vaishali
Urgency: ES] Level 3 Primary RN: Parayno, RN, Epifania
Room: ED NORTH 054
Initial Vital Signs:

BP:142/73 R:20 Sat: 100% on ra

P:76 T:36.5t Pain:5

 

TRIAGE (on tun 302008 03:54 NAM)

PATIENT: NAME: Benjamin Plaza, AGE: 25, GENDER: male, DOB: Tue Oct 0S 1982, TIME OF GREET: Mon Jun 30 2008

03:48, LANGUAGE: English, abuse/assault: Deferred, MEDICAL RECORD NUMBER: 000002891398, ACCOUNT NUMBER:
0000447 19928.

ASSESSMENT, Pain level 4, using numeric pain scoring., pt. transferred from msh—qns due to fracture of both
mandibles. .
ADMISSION: URGENCY: ESI Level 3, ADMISSION SOURCE: Home, TRANSPORT: EMS MSH 12G, BED: AERNORTH.
VITAL SIGNS: BP 142/73, Puise 76, Resp 20, Temp 36.5t, Pain 5, O2 Sat 100%, onra.
COMPLAINT: COMPLAINT: Broken Jaw.
MENTAL STATUS: Orientation: Aiert, Oriented, Behavior: Cooperative. -
TREATMENT IN TRIAGE
PROVIDERS: TRIAGE NURSE: Angela Campbell, RN.

OWN ALLERGIES
-No known drug allergies.

CURRENT MEDICATIONS «3:55 NAMC)

Patient not taking any medications

DIAGNOSIS 7:38 yarn
FINAL: PRIMARY: Fracture ~ mandible, open , ADDITIONAL: Fracture — mandible, open.

PAST MEDICAL HISTORY

MEDICAL HISTORY: No past medical history. ¢vicn Jun 30 2008 03:54 NAMC)
PSYCHIATRIC HISTORY: No previous psychiatric history. (6:52 ave)
SURGICAL HISTORY: Patient has had no previous surgical history. (06:52 avpy
SOCIAL HISTORY: Lives with others. (06:2 avr)

FAMILY HISTORY: Family history is not contributory to this case. (ess AVP)
NOTES: Nursing records reviewed, Agree with nursing records. (0652 avr)

HPI JAW PAIN csi conn

CHIEF COMPLAINT: Patient presents for the evaluation of jaw injury, bilaterally, assault, direct
blow. . —

HISTORIAN: History obtained from patient.

TIME COURSE: Onset of symptoms reported as sudden, Onset was 10:30pm.

‘*- LOCATION: Pain most severe in left mandible.
QUALITY: Pain is dull. Bn

ASSOCIATED WITH: maiocelusion.

EVERITY: Maximum severity is moderate, Currently symptoms are moderate.

NOTES: 25M assaulted appx 6 hours ago, sent in by MSH Queens for mandible fracture. Here pt denies LOC,
neck pain. C/o jaw pain only, recieved 2mg morphine, tetanus, clinda, negative head ct prior to transfer.
Reports maialignment of jaw. Denies drugs/Etoh. Appears weij in NAD. .

 

Prepared: Mon Jun 30 2008 16:47 by RRB Page: | of 6
THIS IS A SUMMARY OF THE ED RECORD. FOR LAB RESULTS AND FULL ED RECORD GO TO EDR OR IBEX

 

 
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

e Plaza, Benjamin
MOUNT SINAI ED DOB: 10/S/198 M25
EMERGENCY RECORD MedRec: 090002891398,

 

PHYSICAL EXAM «zo ean)

CONSTITUTIONAL: Patient is afebrile, Vital signs reviewed. Patient has normal pulse, normal blood pressure,
normal respiratory rate, Well appearing. Patient appears comfortable, Alert and oriented X 3.

HEAD: Atraumatic, Normocephalic.

EYES: Eyes are normal to inspection, Pupils equal, round and reactive to light. No discharge from eyes,
Extraocular muscles intact, Sclera are normal, Conjunctiva are normal.

ENT: Ears normal to inspection, Nose examination normal, Mucous membranes pink, moist, normal in color,
maloclusison evident on left jaw, no active bleeding. Tender TMJs bilat.. |

NECK: Normal ROM. No jugular venous distention, meningeal signs, Trachea normal, No abrasions, contusions,
Nontender, No masses, lymphadenopathy, ecchymosis. ;

RESPIRATORY CHEST: Chest is nontender. Breath sounds normal. No respiratory distress.

CARDIOVASCULAR: Assessment includes:, RRR. No murmurs. Normal S1 S2, No tub, No gallop, PMI normal to
palpation, BP normal in both arms, Femoral pulses normal.

ABDOMEN: Assessment includes:. Abdomen is nontender. No masses, pulsatile masses, other masses, Bowel sounds
normal, No distension, peritoneal signs, hernias, McBurney’s point, non tender, No Murphy’s sign, Liver and
spleen normai.

BACK: No CVA tendemess. Normal inspection, No spine tenderness, No scoliosis.

UPPER EXTREMITY: Inspection normal. No cyanosis, clubbing, edema. Normal range of motion.

LOWER EXTREMITY: Inspection normal.

Qrevre: GCS is 15, Speech normal, Gait normal, Memory normal.

SKIN; Skin is warm, Skin is dry, Skin is normal color.

PSYCHIATRIC: Oriented X 3. Normal affect, insight, concentration.

ATTENDING ot4s ave)
ADDITIONAL NOTES: 25M sent from MSHQ for mandible fx. pt was assaulted earlier this evening. rec’d mso4,
clinda, tetanus prior to arrival.

pe:nad

heent:nc/at, +malocclusion, +tenderness midline and Lyramus

heart:rrr

lungs:cta

abd:sntnd+bs

a/p: jaw fracture

~ preop labs

— omfs consult,

MEDICATION ADMINISTRATION SUMMARY ccs

ven

 

_. Detailed record available in Medication Service section.

(04:41 EBHE)

 

 

Prepared: Mon Jun 30 2008 16:47 by RRB Page: 2 of 6
THIS IS A SUMMARY OF THE ED RECORD. FOR LAB RESULTS AND FULL ED RECORD GO TO EDR OR IBEX

 

 

 
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

@ | Plaza, Benjamin 5
MOUNT SINAI ED DOB: 1o/s/i982 Mas
EMERGENCY RECORD MedRec: 000002891398

 

 

(04:59 AVP)

 

(05:30 EBHE) .
Measurement [Result [Units [Range

PROTHROMBIN TIME Moa Jun 30 2008 04:34

PROTHROMBIN TIME [HEMOLYZED, PLEASE RESUBMIT |
LAB INTERPRETATION cssz avn .
INTERPRETATION: I reviewed the lab results, Elevated WBC.

 

 

 

 

ASSESSMENT: ENT (04:36 nsp)
CONSTITUTIONAL: Complex assessment performed. History obtained from patient. Patient appears comfortable,
Patient is cooperative, alert and oriented x 3, Patient arrives to treatment area vla EMS, Patient
assisted to cart. Patient appears in pain distress.

ENT: Pain described as dull.
RESPIRATORY/CHEST: No complaint of pain. Breath sounds clear bilaterally. No acute respiratory distress,

intercostal retractions, supraclavicular retractions, Equal chest éxpansion, No nasal flaring, cough. .
NOTES: PT IS A 25 Y O M AX0X3, TRANSFERRED FROM MSH OF QUEENS C/O PAIN TO JAW R/T FRACTURED JAW
PLACES S/P PHYSICAL ASSAULT BY TWO PEOPLE. DENIES LOC. WAS EVALUATED. LAB DRAW FROM EXISTIP

MED.
_ SAFETY: Side rails up; Cart in lowest position, Family at bedside.

ASSESSMENT: FOCUSED (7:39 xaot)
TIME ASSESSED: Patient was assessed at 0720.
URSING DIAGNOSIS: alteration in comfort.
CONSTITUTIONAL: Patient is cooperative, alert and oriented x 3. Patient appears in no acute distress,
Patient’s skin is warm and dry, Patient's mucous membranes are moist and pink.

 

Prepared: Mon Jun 30 2008 16:47 by RRB Page: 3 of 6
THIS IS A SUMMARY OF THE ED RECORD. FOR LAB RESULTS AND FULL ED RECORD GO TO EDR OR IBEX

 

 

 
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

@ Plaza, Benjamin

MOUNT SINAI ED DOB: 10/5/1982 M2s
EMERGENCY RECORD MedRec: 000002891398

AcctNum: 000044719928

 

PAIN SCALE; Jaw, On a scale 0-10 patient rates pain as 9, Quality of pain is sharp.
EYES: Eyes are PERRL.

NEURO: Orientation: Aleit, Oriented, Behavior: Cooperative.

GCS: GCS Eye Opening: Spontaneously (4), GCS Verbal Response: Oriented/conversive (5), GCS Motor Response:
Obeys comands(6), The GCS total is 15,

RESPIRATORY: Breath sounds:. Breath sounds are clear, bilaterally.
NOTES: Pt was seen and examined by maxillofacial surgery pt for possible surgery, pt maintained npo..
SAFETY: Side rails up, Cart in lowest position, Family at bedside, Call light within reach,

NURSING PROCEDURE: IV «27 xsp)

TIME: Patient’s identity verified by, patient Stating name, patient stating birth date, hospital ID bracelet,
family member, Indications for procedure: medication administration, IV established, 18 gauge catheter
inserted, into right antecubinal, #1 site, Procedure done by from ms of queens.

NURSING PROCEDURE: LAB DRAW gus xso)

TIME: Patient's identity verified by, patient stating name, patient stating birth date, hospital ID bracelet,
family member, Indications for procedure: obtain specimens for evaluation, Initial lab draw, Existing IV site,
left ac, Lab specimens labeled in the presence of the patient and sent to Jab.

NURSING PROCEDURE: NURSE NOTES cusonact)

Que Teeth wired by Dr Goulston, pt AOX3 no respiratory distress.
PAIN SCALE: No complaint of pain, History location is: jaw, The quality of the pain is sharp, Pain is
constant, On a scale 0-10 patient rates pain as 10.
VITAL SIGNS: BP; 134, / 78, Pulse: 76, Resp: 18, Pain: 10, O2 sat: 100, RA.

NURSING PROCEDURE: TRANSPORT TO TESTS (208 nact)

TIME: Patient's identity verified by, patient Stating name, patient stating birth date, Indications for test:
facilitate diagnosis, Patient transported to, Elsewhere maxillofacial clinic, Patient transported via,
wheelchair, Pt transported by Dr Goulston to have xrays in the clinic.

SAFETY: Side rails up, Cart in lowest position, Family at bedside, Call tight within reach.

NURSING PROCEDURE: TRANSPORT TO TESTS wor nou
VITAL SIGNS: Pulse: 78, Pain: 8, O2 sat: 100, RA,

NURSING PROCEDURE: TRANSPORT TO TESTS (1926 Naow)

TIME, After procedure, patient returned to ED at 1025.
VITAL SIGNS: Pain; 5.

NURSING PROCEDURE: NURSE NOTES (12:5 NAOL)
TIM E: Patient resting quietly.

see. ; NURSING PROCEDURE: NURSE NOTES «its naow)
PAIN SCALE: History location‘is? jaw, The quality-of the. pain is. sharp, Pain is intermittent, On a scale
0-10 patient rates pain as 8. TTT ee

Quien. PROCEDURE: ADMISSION (1638 naot
IME:

Patient admitted to room 8c 210A, Patient acuity level was urgent, Patient admitted to, med—surg unit,

Report called/faxed to RN Raya, Patient transported via, cart, Accompanied by, transport, Belongings are, with
patient,

 

Prepared: Mon Jun 30 2008 16:47 by RRB Page: 4 of 6
THIS IS A SUMMARY OF THE ED RECORD. FOR LAB RESULTS AND FULL ED RECORD GO TO EDR OR IBEX

 

 

 
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

e DOB On tge2 Ms
MOUNT SINAI ED Dow: |
EMERGENCY RECORD MedRee: 000002891398

AcctNum: 000044719928

 

EQUIPMENT WITH PATIENT: Pt AOX3 pain is getting relieved, no respiratory distress.

ORDERS

ER VENOUS PANEL by EBHE for EBHE on Mon Jun 30 2008 04:12 Status: Done Mon Jun 30 2008 04:37.
PT by EBHE for EBHE on Mon Jun 30 2008 04:12 Status: Done Mon Jun 30 2008 05:12.
Type and Hold by EBHE for EBHE on Mon Jun 30 2008 04:12 Status: Done by NSD Mon Jun 30 2008 04:13,

CBC, PLT and DIFF by EBHE for EBHE on Mon Jun 30 2008 04:12 Status: Done Mon Jun 30 2008 04:50.
PTT by EBHE for EBHE on Mon Jun 30 2008 04:12 Status: Active.

PRESCRIPTION: No Documented Prescriptions

DISPOSITION «7.58 yr)
PATIENT: Disposition Transport: Ambulatory, Condition: ’Stable.

COMMUNICATION

NOTES: GREET NOT ENTERED BY AMAC--. (04:08 XLM)
REACH OMFS, PER ED DR HEXOM--. (04:12 XLM)
PAGED OMFS-~PGR 917 632 1619—-. (04:13 x1
PATCHED OMFS TO ED DR HEXOM--. c«:15 x1

OMFS CB RE; PATCH TO DR HEXOM—PATCHED OMFS TO ED DR HEXOM UPON REQUEST--. (4:19 1

OMFS CLD RE: PATCH TO DR HEXOM--PATCHED-OMFS TO ED DR HEXOM UPON REQUEST-- . 043 x1
REACH OMES, PER ED DR TRICAMO--. «727 xu

PAGED OMFS--PGR 917 632 1619== . 27a) .
728A-~PATCHED OMFS TO ED DR TRICAMO--. «1:30 XLM)

PATCH TO DR TRICAMO, PER OMFS—-PATCHED OMFS TO ED DR TRICAMO UPON REQUEST~—-, «7:35.19

(08:00 XLM)

PER IBEX COMM NOTES AND NON-AMAC GREET PROT. OCOL: OMFS IS AWARE RE: PT ADMISSION (BEDBOAR

_MEDICATION SERVICE
Dilaudid: Order: Dilaudid : 2mg : IV infusion
POTENTIAL MODERATE INTERACTION: Morphine Sulfate
Ordered: Mon Jun 30 2008 08:36
Ordered by: Michelle Tricamo, MD
Entered by: Michelle Tricamo, MD Mon Jun 30 2008 08:36
Acknowledged by: Anicia Obispo—Lopez, RN Mon Jun 30 2008 08:39
Documented as given by: Anicia Obispo-Lopez, RN Mon Jun 30 2008 08:49
Patient, Medication, Dose, Route and Time verified prior to administration.
MEDICATION , Given in amount and via route as prescribed, IV site 1, Medication administered into left AC, IVP,
Slowly, Catheter placement confirmed via flush prior to administration, IV site without signs or symptoms of
infiltration during medication administration, No swelling during administration, No drainage during
administration, IV flushed after administration, Correct patient, time, route, dose and medication confirmed
- ~...prior to administration, Patient advised of actions and side-effects prior to administration, Allergies
confirmed and medications reviewed prior to administration, Patient in position of comfort, Side rails up,
Cart in iowest position, Family at bedside. «083s ya» ne

Dilaudid: Order: Dilaudid : 2mg : IV infusion _

POTENTIAL MODERATE INTERACTION: Morphine Sulfate
© Ordered: Mon Jun 30 2008 15:59

Ordered by: Meika .Neblett, MD

Entered by: Meika .Neblett, MD Mon Jun 30 2008 15:59

 

Prepared: Mon Jun 30 2008 (6:47 by RRB Page: 5 of 6
THIS IS A SUMMARY OF THE ED RECORD, FOR LAB RESULTS AND FULL ED RECORD GO TO EDR OR IBEX

 

 

 
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

Plaza, Benjamin
MOUNT SINAI ED DOB: 1ONSN982 M25
EMERGENCY RECORD MedRec: 000002891398

AcctNum: 0000447 19928

 

Documented as given by: Anicia Obispo—Lopez, RN Mon Jun 30 2008 16:17
Patient, Medication, Dose, Route and Time verified prior to administration,
MEDICATION , Given in amount and via route as prescribed, IV site 1, Medication administered into left AC, IVP,
Slowly, Catheter placement confirmed via flush prior to administration, IV site without signs or symptoms of
infiltration during medication administration, No swelling during administration, No drainage during
administration, [V flushed after administration, Cortect patient, time, route, dose and medication confirmed
prior to administration, Patient advised of actions and side-effects prior to administration, Allergies
confirmed and medications reviewed prior to administration, Patient in position of comfort, Side rails up,
Cart in lowest position, Family at bedside. c1ss9 Amn
Morphine Sulfate: Order: Morphine Sulfate : 4mg : IVPB
Time: now ‘
Ordered: Mon Jun 30 2008 04:10
Ordered by: Braden Hexom, MD
Entered by: Braden Hexom, MD Mon Jun 30 2008 04:10
Acknowledged by: Sophie Damas, RN Mon Jun 30 2008 04:11
Documented as given by: Sophie Damas, RN Mon Jun 30 2008 04:26
Patient, Medication, Dose, Route and Time verified prior to administration,
MEDICATION , Given in amount and via route as prescribed, IVP, Slowly, Catheter placement confirmed via flush
prior to administration, IV site without signs or symptoms of infiltration during medication administration,
No swelling during administration, No drainage during administration, IV flushed after administration, Correct
© patient, time, route, dose and medication confirmed prior to administration, Patient advised of actions and

side-effects prior to administration, Allergies confirmed and medications reviewed prior to administration.,
(04:10 EBHE) .

IMAGING

FACE SHEET: image captured from scanner. ,os.07 ais
TRANSFER FORMS (IN AND OUT): im age captured from scanner, .os08 atsy
Page 002 addedImage captured from scanner. cose Ris
Page 003 addedimage captured from scanner, yos:08 nisi)
Page 004 addedImage captured from scanner. jo5.09 rus»
Page 005 addedImage captured from scanner. 0s. risy
Page 006 addedimage captured from scanner. (as.09 rIsh
Page 007 addedimage captured from scanner. costortsn
Page 008 addedImage captured from scanner. cas:10 nis
Page 009 addedimage captured from scanner. (os:10 RIsn
Page 010 addedImage captured from scanner. (os:10 pis)
AMBULANCE RUN SHEET: Image captured from scanner. os10 Riss)
Page 002 addedImage captured from scanner. (05:1) RISN)
MEDICARE DISCHARGE APPEAL: Image captured from scanner. 05-16 Rs)
SIGNED AUTH AND AGREEMENTS FORM: Image captured from scanner.

(05:17 RISI)
PROXY QUESTIONAIRE: Image captured from scanner. (0:18 Ris
NOPP:. Image captured from SCAMNET, (05:18 RISI)
AMNz=.Neblett, MD, Meika AYP=.Patel, MD, Vaishali EBHE=Hexom, MD, Braden NAMC=Campbell, RN, Angela

NAOL=Obispo-Lopez, RN, Anicia NSD=Damas, RN, Sophie RISJ=Jahan, REG, Ishrat XLM=Medina, AMAC, Lidia
YMT1=Tricamo, MD, Michelle

 

Prepared: Mon un 30 2008 16:47 by RRB Page: 6 of 6
THIS IS A SUMMARY OF THE ED RECORD, FOR LAB RESULTS AND FULL ED RECORD GO TO EDR OR IBEX

 

 

 
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

 

 

 

@ DOB? 1ovsr1982 M25
:1 :
MOUNT SINAI ED Wit:
MedRec; 000002891398
RESULTS RECORD AcctNusn: 000044719928
Patient Data
Complaint; Broken Jaw
Triage Time: Mon Jun 30 2008 03:54 ED Attending: .Patel, MD, Vaishali
Urgency: ESI Level 3 Primary RN: Parayno, RN, Epifania
Room: ED NORTH 054 .
Initial Vital Signs:
BP: 142/73 R:20 Sat:100% on ra
P:76 T:36.5t Pain:5
RESULTS

 

 

 

 

 

 

 

 

 

Measurement [Result [Units [Range
PROTHROMBIN TIME Mon Jun 30 2008 04.34
PROTHROMBIN TIME HEMOLYZED, PLEASE RESUBMIT |

- ..., ATTENDING

ADDITIONAL NOTES: 25M sent from MSHQ for mandible fx. pt was assaulted earlier this evening. rec'd mso4,
clinda, tetanus prior to arrival. es Ce ey
pe:nad
heent:nc/at, +malocclusion, +tenderness midline and L ramus
heart:rrr
lungs:cta

abd:sntnd+bs

 

Prepared: Mon Jun 30 2008 16:48 by RRB Page: | of 2
THIS IS A SUMMARY OF THE ED RECORD. FOR LAB RESULTS AND FULL ED RECORD GO TO EDR OR IBEX

 

 

 
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

@ | . Plaza, Benjamin

MOUNT SINAI ED DOB: 0/5/1982 M25
RESULTS RECORD | MedRec: oogoo2gs 1398

 

a/p: jaw fracture
— preop labs
— omfs consult.

 

Prepared: Mon Jun 30 2008 16:48 by RRB Page: 2 of 2
THIS IS A SUMMARY OP THE ED RECORD. FOR LAB RESULTS AND FULL ED RECORD GO TO EDR OR IbBX

 

 

 
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

@ Plaza, Benjamin

 

 

DOB: 10/5/1982 M25
MOUNT SINAI ED , WH: wo1308
PHYSICIAN SUMMARY RECORD piedRec: 0000028 719928
Patient Data

Complaint: Broken Jaw oe
Triage Time: Mon Jun 30 2008 03:54 ED Attending: Patel, MD, Vaishali
Urgency: ESI Level 3 Primary RN: Parayno, RN, Epifania
Room: ED NORTH 05A
Initial Vital Signs:

BP:142/73 R:20 Sat: 100% on ra

P:76 : T:36.5t Pain:5

 

DIAGNOSIS rss vary.
FINAL: PRIMARY: Fracture ~ mandible, open , ADDITIONAL: Fracture - mandible, open.

KNOWN ALLERGIES

No known drug allergies.

CURRENT MEDICATIONS 03:55 nancy

Patient not taking any medications

GREET «2-22 ave)
NOTES. Notes: 25M s/p assauit — +jaw fx, +lac to ear - repaired; 5/p tetanus and clinda iy. to be seen by
omfs -— dr pourtemour.
. GREET: Greet: Mon Jun 30 2008 02:42.

PI JAW PAIN («is eens
| CHIEF COMPLAINT: Patient presents for the evaluation of jaw injury, bilaterally, assauit, direct

biow.

HISTORIAN: History obtained from patient.

TIME COURSE: Onset of symptoms reported as sudden, Onset was 10:30pm,

LOCATION: Pain most severe in left mandible.

QUALITY: Pain is duil.

ASSOCIATED WITH: malocclusion.

SEVERITY: Maximum severity is moderate, Currently symptoms are moderate.

NOTES: 25M assaulted appx 6 hours ago, sent in by MSH Queens for mandible fracture. Here pt denies LOC,
neck pain, C/o jaw pain oniy, recleved 2mg morpbine, tetanus, cilnda, negative head ct prior to transfer,
Reports malalignment of jaw. Denies drugs/Etoh. Appears well in NAD. .

PHYSICAL EXAM cu20 5x8)

CONSTITUTIONAL: Patient is afebrile, Vital signs reviewed. Patient has hormail pulse, normal blood pressure,
normal respiratory rate, Well appearing. Patient appears comfortable, Alert and oriented X 3.

HEAD; Atraumatic, Normocephalic.

EYES: Eyes are normal to inspection, Pupils equal, round and reactive to light. No discharge from eyes,
Extraocular muscles intact, Sclera are normal, Conjunctiva are normal,

__ ENT: Ears normal to inspection, Nose examination normal, Mucous membranes pink, moist, normal in color,
" maloclusison evident on deft jaw, no active bleeding. Tender TMJs bilat..
NECK: Normal ROM. No jugular venous distention, meningeal signs, Trachea normal, No.abrasions, contusions,

Nontender, No masses, lymphadenopathy, ecchymosis. BT vom

RESPIRATORY CHEST: Chest is nontender. Breath sounds normal, No respiratory distress.
ARDIOVASCULAR: Assessment includes:, RRR. No murmurs. Normal S1 52, No rub, No gallop, PMI normal to
palpation, BP normal in both arms, Femoral pulses normal.
ABDOMEN: Assessment includes:. Abdomen is nontender. No masses, pulsatile masses, other masses, Bowel sounds
normal, No distension, peritoneal signs, hernias, McBurney’s point, non tender, No Murphy’s sign, Liver and

 

Prepared: Mon Jun 30 2008 16:47 by RRB Page: 1 of 3
THtS iS A SUMMARY OF THE ED RECORD. FOR LAB RESULTS AND FULL ED RECORD GO TO EDR OR IBEX

 

 

 
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

@ Plaza, Benjamin

MOUNT SINAI ED DOB: lovsii982 M25
PHYSICIAN SUMMARY RECORD MedRec: 000002691398

 

spleen normal.
BACK: No CVA tenderness. Normal inspection, No spine tenderness, No scoliosis.
UPPER EXTREMITY: Inspection normal. No cyanosis, clubbing, edema. Normal range of motion.
LOWER EXTREMITY: Inspection normal.
NEURO: GCS is 15, Speech normal, Gait normal, Memory normal.
SKIN: Skin is warm, Skin is dry, Skin is normal color.
PSYCHIATRIC: Oriented X 3. Normal affect, insight, concentration.

ATTENDING («ss ave)
ADDITIONAL NOTES: 25M sent from MSHQ for mandible fx. pt was assaulted earlier this evening. rec'd msod,
Clinda, tetanus prior to arrival. :
pe:nad
heent:nc/at, +malocclusion, +tenderness midline and L ramus
heart:nrr
lungs:cta
abd:snind+bs ©
a/p: jaw fracture
— preop labs
-omfs consult.

ESULTS

(04:41 EBHE)

   

(04:59 AVP)

+ +

 

 

Prepared: Mon Jun 30 2008 16:47 by RRB Page: 2 of 3
THIS IS A SUMMARY OF THE ED RECORD. FOR LAB RESULTS AND FULL ED RECORD GO TO EDR OR IBEX

 

 

 

’
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

@ . Plaza, Benjamin

 

 

 

 

 

 

DOB: 10/5/1982 M25
MOUNT SINAI ED Wit:
PHYSICIAN SUMMARY RECORD MedRec: 000002891398
(05:30 EBHE)
|Measurement [Result [Units JRange
PROTHROMBIN TIME Mon Jun 30 2008 04:34
PROTHROMBIN TIME [HE MOL YZED, PLEASE RESUBMIT I

 

 

 

 

 

 

MEDICATION ADMINISTRATION SUMMARY cis:

   

Detailed record available in Medication Service section.

KEY:
AVP=.Patel, MD, Vaishali EBHE=Hexom, MD, Braden NAMC=Campbell, RN, Angela YMT1=Tricamo, MD, Michelle

 

Prepared: Mon Jun 30 2008 16:47 by RRB Page: 3 of 3
THIS iS A SUMMARY OF THE ED RECORD. FOR LAB RESULTS AND FULL ED RECORD GOTO EDR OR IBEX

 

 

 
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

i

 

1 :aBeg SfD 4q 007 LS:10°€0 OF ung uo :pasedaid
SST6LPOOEHO :399V SZ78P6LO 7AW ASZ dy UWefusg' ‘tf ezelg auEN
t

i
0Z IS BZ/RS 6C:£2 67/90 WIN

86 0 aI 89 BOZII O€:20 0£/90 Z7UVN
aWIL L¥S70 Nivd dWal dSaad aSTod da ; SUN Lae 19S(]

SNOIS TV.LIA

 

SST6LPOOEAO 2P9V SZ78F6LO TUIN AST 28V unnelueg ‘af @ze]q :aWeN
GvuO0Fe LAUGHS MOTTA AONADSYAWG
;  suasang) Jo leurs juno

1

'
j
@ i @
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

     

THE MOUNT SINAI MEDICAL CENTER
ONE GUSTAVE L. LEVY PLACE - m an
NEW YORK, NY 10029-6574 OnE, mS DATE
PROGRESS NOTES » . “ut
®@ | ZENISAS
Enter date, time and title (MD., A.N., L.P.N., S.W., etc) in left : SEHO0S
hand column.
SIGN each entry with first initial, last name and title. a
Doctors please add your dictation code number after signature. a ,
Date , PHYSICIAN
ene SERVICE

 

 

 

O1-A-2

PROGRESS NOTES.
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

 
 
   
 
 
 
 
      
   

 
 

MEDICAL CENTER |. b
ONE GUSTAVE L. LEVY PLACE ~ .
NEW YORK, NY 10029-6574 DATE

7 UNIT NO. ©

Enter date. time and title (MD., A.N., L.P.N., S.W., ate) in lett SExDO08
hand column. ; sen
SIGN each entry with first Initial, last name and title, SEATON
Doctors piease add your dictation code number after signature. , .
PHYSICIAN
Date SERVICE
Time

 

 

Titie

    
 

AP
PROGRESS NOTES [a
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

t.

| THE MOUNT SINAI MEDICAL CENTER |

 

"MED TT ttt tem ee eee
ONE GUSTAVE L. LEVY PLAC 10/5/1982 NO8C
NEW YORK, NY 10029-6574 \ V - 44719928 6/30/2008
a PROGRESS NOTES CALAT, PAUL 03345
© Enter date, time and title (MD., RN., L.P.N., S.W., etc) in left LAE ED
hand column.

SIGN each entry with first initial, last name and title.
Doctors please add your dictation code number after signature.

Date
Time

 

 

6,

 

@ D-1-A-2 8 PROGRESS NOTES

VNR
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

THE MOUNT SINAI MEDICAL CENTER | PLAZA, BENJAMIN, ~~ «MED
ONE GUSTAVE L. LEVY PLACE MRN -2891398 M 10/5/1982 NOSC
" NEW YORK, NY 10029-6574 t fa er oe
5 PROGRESS NOTES TLL GRUCET OL
® Enter date, time-and title (MD., RN., L.P.N., S.W., etc) in left i
hand column.
SIGN each entry with first initial, last name and title.
Doctors please add your dictation code ni:mber after signature.
Date
Time

 

 

 

© D-1-A-2 . PROGRESS NOTES

HA
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

 

| THE MOUNT SINAI MEDICAL CENTER] aia bemau’ — °- eo °° — - —
ONE GUSTAVE L. LEVY PLACE MRN -2891398 M 10/5/1982 NO&C
NEW YORK, NY 10029-6574 V - 44719928 nara
; PROGRESS NOTES arcana gt 0334
® Enter date, time and title (MD., RN., L.P.N., S.W., etc) in left (CECE MT
hand column. .

SIGN each entry with first initial, ast name and tite,
Doctors please add your dictation code number after signature.

Date
Time

 

 

 

 

e DotA? La. PROGRESS NOTES

stad

“ so
: ,
Weg ene Te tat ant

Cnn
Case 1l-Lo-O1000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

THE

ONE GUSTAVE L. LEVY PLACE
NEW YORK, NY 10029-6574

PROGRESS NOTES

Enter date, time and title (MD., RN., L.P.N., S.W., etc) in left
hand column.

SIGN each entry with first initial, last name and title.

Doctors please add your dictation code number after signature.

Date
Time

Michael Goulston, MD
Dictation # 62319

HG

'MRN-2891398  -M~ 10/5/1982 NOsCc

V - 44719928 6/30/2008
CALAT, PAUL 03345

Se

PROGRESS NOTES

 
Case 1-Lo-OL10590-E€SS DOC 15-4 Filed

~“| "THE MOUNT-SINAIT MEDICAL CENTER-

ONE GUSTAVE L, LEVY PLACE
NEW YORK, NY 10029-6574

PROGRESS NOTES
Enter date, time and title (MD., RN., L.P.N., S.W., etc) in left
hand column.

SIGN each entry with first Initial, last name and title.
Doctors please ‘add your dictation code number after signature.

Date
Time

v

 

 

12i2Vilo Entered t2/20/Llo Loizl46

 

“PLAZA, BENJAMIN "MEO 7

MRN -2891398 M 10/5/1982 NoBC
V - 44719928 6/30/2008

CALAT, PAUL 03345
AT

 

 

 

 

@ D-1-A- 2

UA

 

 

PROGRESS NOTES
Case 1l-Lo-OLl000-e€SS DOC 15-4 Filedle/cV/lo Entered t2/20/Llo Loi 2146

BENJAMIN | MED
ONE GUSTAVE L. LEVY PLACE *
NEW YORK, NY 10029-6574 V- 44719928 6/30/2008

PROGRESS NOTES cHUTRORIBIN " _oes
Enter date, time and title (MD., RN., L.P.N., S.W., etc) in left a ,

hand column.

SIGN each entry with first initial, last name and title.
Doctors please add your dictation code number after signature.

Date
Time

4 RA

 

D-1-A- 2 PROGRESS NOTES ‘ ®@

CL
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

AF A

 

— OUNT SINAI-MEDICAL CENTER | Pcaza- BENJAMIN

“™"" ‘MED ~~
ONE GUSTAVE L. LEVY PLACE MRN -2891398 M 10/5/1982 NO8C
NEW YORK, NY 10029-6574 V - 44719928 6/30/2008
PROGRESS NOTES Orel PAUL 03845
® Enter date, time and title (MD., RN., L.P.N., S.W., etc} in left LORIE
hand column.

SIGN each entry with first initial, iast name and title.

Doctors please add your dictatton code number after signature.

Date

Time

 

 

ors

 

 

®@ D-1-A-2 PROGRESS NOTES

AN
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

   
 
 

THE MOUNT SINAI MEDICAL CENTER
ONE GUSTAVE L. LEVY PLACE

BENJAMIN MED

     

V - 44719928 6/30/2008

      
 

NEW YORK, NY 10029-6574
PROGRESS NOTES CALAT, PAUL 08348 |
Enter date, time and title (MD., RN., L.P.N., S.W., etc) in left ee @

    

hand column.
SIGN each entry with first initial, last name and title.
Doctors please add your dictation code number after signature.

Date
Time

     
      
  

1A-2 PROGRESS NOTES td

UTC
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

THE-MOUNT-SINAI-M EDICAL CENTER-
"ONE GUSTAVE L. LEVY PLACE
NEW YORK, NY 10029-6574

@ PROGRESS NOTES

Enter date, time and title (MD., RN., L.P.N., S.W., etc) in left
hand column.

SIGN each entry with first initial, last name and title.

Doctors please add your dictation code number after signature.

 

Date
Time

“PLAZA; BENJAMIN” ~~ ~ MED
MRN -2891398 M 10/5/1982
V - 44719928 6/30/2008
CALAT, PAUL 03345

AOU

 

NoscC

 

PROGRESS NOTES

 
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

| THE MOUNT SINAI MEDICAL CENTER |
ONE GUSTAVE L. LEVY PLACE
NEW YORK, NY 10029-6574

® PROGRESS NOTES

Enter date, time and title (MD., RN., L.P.N., S.W., etc) In left
hand column.

SIGN each entry with first initlal, last name and title.

Doctors please add your dictation code number after signature.

Date
Time

 

PLAZA, BENJAMIN

MRN -2891398 M
V - 44719928
CALAT, PAUL

TT

MED

10/5/1982
6/30/2008
03345

NosC

 

 

PROGRESS NOTES

 
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

THE

ONE GUSTAVE L. LEVY PLACE MRN -2891398 M 10/5/1982
NEW YORK, NY 10029-6574 V - 44719928 6/30/2008

PROGRESS NOTES CALAT, PAUL 03345

Enter date, time and title (MD.. RN., L.P.N., S.W., atc) in left LERMAN OA
hand coiumn.

SIGN each entry with first initial, last name and title.

Doctors please add your dictation code number after signature.

Date
Time

Dictation # 62319

PROGRESS NOTES

 

UL
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

~ | THE MOUNT SINAIMEDICAL-CENTER | Finzi BemuaNIN “MED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ONE GUSTAVE L. LEVY PLACE MRN -2891398 M 10/5/1982 NO8C
NEW YORK, NY 10029-6574 tA eRe Oude
PROGRESS NOTES TOL
@ Enter date, time and title (MD., RN., L.P.N., S.W., ete) in ieft LEDERER
hand column.
SIGN each entry with first Initial, last name and title.
Doctors please add your dictation code number after signature.
Date .
Time
Tite S.-i
rT é
q
© D-1-A-2 PROGRESS NOTES

 
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

 

0-14-20
Rev. 7907

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

by -
DATE {30/08 _ __ time {8% {PN _pos ane. _DA oh ana

 

PLEASE.DO:NOF WRITE IN THIS SPACE-WRITE ON THIS SIDE v PAPERONLY
CHART COPY

 

 

 

“"""-“THE-MOUNT.SINAL HOSPITAL DATE
NEW YORK, NEW YORK na eee eee ec name
CONSULTATION REPORT PLAZA, BENJAMIN oe R
MRN -2891398 M 10/5/1982 shat Wo.
ey Annes the so Mo. V- 44719028 6/30/2008 sexoos | E
DICTATION SIGNATURE OF PHYSICIAN & SEAVICE CALAT, PAUL 03345 SERIAL NO; U
NO: ONC CUO Noes jon) §
TO: CONSULTING PHYSIGIAN DA SERVICE M.D. LW B wo “server | T°
REASON FOR CONSULTATION: " DATE \
G
26 Yin Oa I" for mand. Be veya wader tat on Tuidey P
af f09. Y
Ss
Pott: @ Slanider SX, foot sx ~ Ho bjs amatiunr pwoldvas’, Ve Me frndleet h
: . : N
LHPE: Annet gurls Hebfia-_ pools ying -
CONSULTANT'S FINDINGS: (HISTORY AND PHYSICAL)
# Dertas aug ined 0b lecien of
PAL! fetes PMH
C
7 °
| Atlovg ies NKDA JH: P teveewe, sora EAH b dmge.. N
Med Ss Viradia C fook porte) s
u
b
T
1416
blto fog is. \———iag MZ ANY 2,
* "4 HFG aT) db he N
G
CE" in BIL wh 15 tbs
~ Atawry wnclle to asters Mp piss duel duisiuas , adegycle WC OL pw b assaut P
bows {0) AC #20 4 db lavie fect |
ieerd-t Ret St CAB - $s
OPINION AND RECOMMENDATIONS: I
c
BE yb old -ASA | 0 fe GA. L1B/e st ancstelre plow Ab tus ted '
An quis tins amtwored . ne) PAs HN - - A
N
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ZP-0-w<zr0 oz-1amcoms |

 

 

 

 

 

 

 

 

 

--+-~ -THE MOUNT SINAI HOSPITAL _ DATE
NEW YORK, NEWYORK "> 7 ot nee teen) name
CONSULTATION REPORT PLAZA, BENJAMIN
REQUESTED caries mM 10/5/1982 UNIT NO.
BY: __ M.D. 8 6/30/2008 SEXID.0.B.
SIGNATURE OF PHYSICIAN & SERVICE CALAT, PAUL 03345
DICTATION . SERIAL NOS
va inn! Nooo eS
TO: Pau a aie i ‘OR SERVICE M0. eeerace
FOR ATION: DATE
L¢5 qo MA slp Mrendite fx Para wrvica commallel
hk M5 ng Qi Ww p&- Per OMES repdtert Vig be lap lara
p& ecctived satu Phrient (a0 leit Leiden Qo Ailandeol =|
t
and dkaley nel tio plian de ent wrt & b.
T, TH ICA
Pst? Wildy, Bub
Meds Ff @ bins Ad enuig UW kof
Deel { ets fs» YE ra Stt: Denes FH. Tha
& Kop ows str9 4 (wh, 1A _—AlAfar > Raj: jeu pod
| Heeb - Res baag?! CI other 2)
PAE ne eAshe, .
2
19:47 (78 za 4 G4
, , : . a = 1G ~

 

 

 

 

 

 

 

 

 

 

ule, Can 5 be Padstbe 0, Quin fetta blag og nclsr bre ke

5 pe \ orunglecae WA shee Medd Boh of 214

 

 

 

DATE __ time COOLS M.D. cA be
SIGNATURE OF CONSULTANT TITLE OF CONSULTANT

 

 

 

PLEABEDONGE WRITE IN THIS SPACE-WRITE ON THIS SIDE. OF FAPER ONLY
CHART Gory

 

 

OoOzt—-xAaAreuw#2zon

Zzr-0 - <€ =r 4

 
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

. THE MOUNT SINAI HOSPITAL — NEW YORK, NY 10028

ORDER SHEET ~

GENERAL GUIDELINES

 

1. ENTER ALL ORDERS OR PROCEDURES,
-¢-” "2 URGENT ORDERS MUST BE CALLED TO THE ATTENTION OF THE NURSE,
3. TO CHANGE OF DISCONTINUE AN ORDER A COMPLETE NEW ENTRY MUST RE MADE.

'é. DATE, TIME, PRESCRIBER'S SIGNATURE AND DICTATION NUMBER MUST
FOLLOW EACH SET OF ORDERS.

YELLOW COPY MUST BHOW THROUGH HOLE

NUMBER MUST APPEAR BEFORE DOCTOR WRITES ORDERS
D-A-GA REV. 2/9

 

fee

PLAZA, BENJAMIN
MRN «2891398 M

V - 44719928
CALAT, PAUL

UA AOE

_ {ATE
10/5/1982
6/30/2008 NAME
03345
NOsC sex0C
es
SERVICE

 

“NO. OF BHEETS REMAINING

—» ©

  
   
Case 1-Lo-OL0090-e€SS DOC 15-4 Filedle/cV/lo Entered Ged Loi 2140
oe

7 77" ~ 99 CUR -ORD:!-PLAZA, BENJAMIN. —_ _ _ _ _ _. . 900002891398 _, Page }

CURRENT ORDERS SUMMARY - oe ee.
SUMMARY AS OF: 07/01 21:37

PLAZA, BENJAMIN NosC 82108
Qu INFORMATION:
06/30 ATTENDING: CALAT, PAUL DMD 03345
06/30 ALLERGY: MEDS-NKDA
06/30 ADMIT DX: OPEN FRACTURE OF VAULT OF SKULL WITH CER
NURSING ORDERS:
07/01 98 .
ICE TO FACE 20 MINUTES ON, 20 MINUTES OFF, <07/01/08>,
(BMGN )
07/01 97
ELEVATE HEIGHT OF BED TO 30 DEGREES, <07/01/08>, (BMGN)
07/01 96 ACTIVITY: UP AD LIB, <07/01/08>, (BMGN)
07/01 94
WIRE CUTTERS AT BEDSIDE, <07/01/08>, (BMGN)
DIET: }
07/01 91 DIET: CLEAR LIQUID, <07/01/08>, (BMGN) - Oo (a) &)
MEDICATIONS:
07701 105 DEXAMETHASONE INJ 8MG, IV Q8H X3DOSES, (07/01/08 | OD [}0} [ig ok

 

22:00-07/02/08 14:00), (BMGN)

07701 103 ACETAMINOPHEN ELIXIR (650MG/20ML ) 650MG, PO Q4H PRN
MILD PAIN, <07/01/08 21:22-..>, (BMGN)

07/01 102 DIPHENHYDRAMINE INJ 25MG, INDICATION:PT IS WIRED SHUT,
IV Q6H PRN ITCH, <07/01/08 21:21-..>, (BMGN)

07/01 101 DIPHENHYDRAMINE INJ SOMG, INDICATION:PT IS WIRED SHUT,
IV QHS PRN SLEEP, <07/01/08 21:19-..>, (BMGN)

eo 100 MORPHINE INJ 4MG, IV Q3H PRN MODERATE PAIN, <$07/01/08

 

21:17-..>, (BMGN) ———
07/01 99 FAMOTIDINE INJ 20MG, IV Q12H, (07/01/08 22:00-..), lO
_(BMGN) .
07/01 95 ACETAMINOPHEN ELIXIR (650MG/20ML) 650MG, PO Q4H @RN
FEVER, <07/01/08 21:14-..>, (BMGN) - .
07/01 93 CLINDAMYCIN INJ GOOMG, IV Q8H, (07/01/08 22:00- '
(BMGN)
07/01 92 METOCLOPRAMIDE TAB 10MG, ROUTE:IVSS Q6H PRN N/V,

<07/01/08 21:11-..>, (BMGN)
R=TIME TO RENEW

IVS:
07/01 104 TV DSW 1/2NSS 1000ML, POTASSIUM CHLORIDE 20MEQ,
75ML/HR, CONTINUE UNTIL D/C, <07/01/08-..>, (BMGN)

LABORATORY :
#07701 58 (IN PROCESS) TYPE, 7.
» £07/01/08>, (PDCB)

END OF REPORT

~~.
Date
Mount The Mount Sinai Hospitat Be er en ae
mente One Gustave L. Levy Place MR RENAMIN ‘
SIHEIE New York, NY 10029 veeariocsee Mone .
© CALAT, PAUL 03345
UNIVERSAL PROTOCOL FOR PATIENT IDENTIFICATION He _ Nose Sev0os
AND PROCEDURE VERIFICATION
Physician Service

@ © Planned Procedure and Site / Side / Level Confirmed by:

Yes WA
®@ o f Availability of necessary imaging studies confirmed by surgeon / proceduralist prior to sedation / anesthesia

@ Reglstered Nurse — (Pee) | 2, px r 4 Fas
Surgeon / Proceduralist Team #1 4e la EN - 4 /& £00 67/7
[aay

Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

 

  
     

 

 

 

PRE-PROCEDURE VERIFICATIONS (Attestation BEFORE entering operating/procedure room or PRIOR to procedure in other areas.)
* Patient identification:

Yes NA
i a Patient / Surrogate verified patient name and date-of-birth
@ ao 1D Band checked for name, date-of-birth (DOB), and medical record number (MRN)
© Outpatient clinic card checked for name, date-of-birth (DOB), and medical record number (MRN)

Level(s) DewiA

  
 
  

e Planned Procedure:

     

fant thd it i“
o Bilateral Oo Spinal

    

Yes N/A ‘| Yes, N/A

a Patient / Surrogate Wo Medical Record
x, a Schedule o 62” ‘Surgical site(s) marked before procedure(s) with surgeon(s) initials
Lx o Consent 5 Sena purpose wristband affixed to patient

© Attestation of Participating Practitioners:
NYA Name Signature Date Time Dict #

 

 

 

yi
rN)

 

Surgeon / Procedurallet Team #2

Anesthesia Care Team Member a 0 | . . Ly Uy, Me (14 thilat 734 t
IMAGING VERIFICATIONS (Confirmation of preéprocedure imaging.)

 

 

 

 

 

 

 

 

 

 

 

 

o Name, date, left/right

orientation of displayed imaging studies verified by 2 surgical team members prior to procedure start

Confirming Practitioners a ‘ C plot 4V) t bots 2

TIME-OUTS (Attestations of verbal confirmation of correct patient, procedure, site/side/level, implants/equipment.)
NWA Name . Signature Date Time Dict #
Before regional nerve block aa

Before start of procedure #1 a thai Mui Viloe’ / S43

After new imaging done inO.R. to | |
confirm tevel prior to procedure start

 

 

 

 

 

 

 

 

 

 

 

 

 

 Bofore start of procedure #2 —

 

 

 

 

 

 

 

 

 

 

 

ORGAN TRANSPLANTATION (Blood type match & UNOS number verifigation prior to implantation. ):

 

 

 

 

 

 

 

Donor Blood Type (circle): UNOS Number. Date ime: Recipient Blood Type (circle):
A B AB oO A B AB 9O
Nurse Name : Signature
Surgeon Name LO Signgture : Dictation #

03813 (Revised 1/07) _ WHITE: Medical Record = YELLOW: Care Center / Specialty Service
 

 

t

rat

ur
oe

Ps

Case 1-Lo-O1050-E€SS DOC 15-4

a

PERIOPERATIVE NURSING ASSESSMENT

ee Aap Fae
A en ae

“THE MOUNT SINAI HOSPITAL
| One Gustave L. Levy Place
NEW YORK, NY 10029-6574

PLAZA, BENJAMIN
MRN -2891395 M

Filed Lé2iz0;lo = Entered Laic0/1o 15icli40

MED
10/5/1982

V - 082601786

CALAT, PAUL

i

AND CARE PLAN

03345

ll. PREOPERATIVE/INTRA-OPERATIVE NURSING CARE PLAN (Cont.)

[__ NURSING DIAGNOSIS]

 

| ___NURSING PLANTINTERVENTION

 

 

é

B. INTRAOPERATIVE ASSESSMENT

 

infection:(Actual and Potential)
due to invasive procedure

___ Method of surgical site hair removai
(check as applicable):
Clippers Depilatory

Other ape“No hair ramoval performed

 

——. Hair removai was performed (check as appiicabie):
by hospital personnel prior to incision
by patient prior to hospital admission

 

 

Skin Prep: ‘f= *No
Prep Soiutions Used: * Alcohol “Ciadn>

* Paintigel * Betadine scrub * Hexachierophene
* Benzaiconium Saiine * CHG Scrub

* Other

 

Wound Classification: * Ciean /Clean/Contaminat
* Contamina’ infected

 

 

GOALTEVALUATION
Adherence to aseptic practices
Reaction to prep: Yes “No
Technique break: Yes No

‘Comments:
q e
ere r
v

 

 

 

 

 

 

 

 

Hypothermia, potential due to
altered body temperature

wy!

Name of warming/cooling device used -
Used: * Continuously * Intermittently (Not Used.

Unit # Temp. Setting
* Heat lemp * iV fluid warmer * Thermal drape

*

 

* Other:

Patient body temp maintainedi—¥es No

Measures taken to prevent heat k loss: ~~
Yes __No

Comments; ee

 

 

 

* Temperature Sensing Foiey inserted: * Yes “No

 

 

injury, Potentiai
(Electrical Equipment)
due to electrical hazards

ESU generator type # Valley Feb #ZAS7/L

 

 

Patient free of injury related to use of
electrical equipment: #~ Yes___No

 

 

 

 

 

}| Other:

 

Location: Pressure: mm of Hg

Ap: AjOown: iB Up:_ B Down:
Vn

 

 

 

Ground pad applied by: emoved by:
. ’ Skin integrity Maintained: ,-Yes _ No
Pad site; ipolar #: Comments:
Laser type: Control #:
injury, Potential : .
p aap eusion) __ | Tested By: , AppliedBy: Circuiation intact, Yes No
due to toumiquet use Toumiquet # used a ee -Site Clear -- —— —Yes- —7-No.—.._|_. _ |

 

 

 

 

 

 

 

i

D-i-A-14 (Rev. 12/06)

Page 3
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

ty

 

NURSING DIAGNOSIS NURSING PLAN / INTERVENTION

GOAL / EVALUATION

 

Injury, Potential (Positioning) wes Prone * Lithotomy * Jacknife * Right Lateral
due to impaired tissues or * Left Laterel

skin Integrity; possibie neuro/
ae trauma related to Sitting * Frog Legged * Othe .
positioning “Bean Bag * Blankets.“ Chest rail (Donut)
* Eggcrate Feam * Gol Pad * Piliows
Sand Bag * Sheets * Footboard
“F le * Head Clamps
* Kidney arm rest * Kidney rest * Leg holdar
* Mayfield basic ° Mayfleld crossbar
* Spinal Table * Pelvic positioned * Shoulder hokisr
* Headrest
* Lateral Support * Spinal frame * Stirrups (Allen, Cysto,
GYN, Lloyd Davis) * Traction tower
* Wristlets * Othe
* Arm at Side R L* Arm on armboard RL
“Arm extendad<90* R L* Arm across chest RL

* Preumatic Unit & SAMIR HF OA YY
* Ortha foot pump- Bilateral Left Right
(Cog aras— Biictorad Left Right

Patient will remain injury free, related to surgical

position _. Yes _ No
Comments; .—._________.

 

 

 

 

7

 

Injury, Potential
{Foreign Body)
due to retained fareign body

COUNTS: Sponges/Instruments

inatruments Count Correct; * Yes * No
Sponge/Nesdle Count Correct: No * NIA
X-ray Results: * Positive * Negative

“ Other:
“Lap pada usad as packing: Yss #: ___ Chie,

Patients free from foreign body related injury
——Yee ___ No

Results } Commenta:

 

 

 

 

* Albumin * 250mL * §00mL

“RBC * FFP * Platelets * WB

* Cryoprecipitate # of units

* Aulotransfusion System: * Cell Saver

* Other. * Autologous * WB * RBC
“EBL * Fluld i * Urinary Output
Unused blood products sent to: * PACU * ICU UNIT

* BLOOD BANK * OTHER .

Fluid & Electrolyte
imbalance, Potential
due to blood/fiuid ioss

 

 

 

Physiolegical parameters monitored
— Yes No | ‘
Comments:

   

   

 

 

 

Shift Change/ Break Relief Report givan to:
iR.N,

 

(print)
JR.N. time:

 

 

{sign
Additionai Notations:

a) rn. vate, 10S
WN Sia RN

—py
Patlent airway status: Intubated Extubated * Airway (oral/nasai} * None

02 Administered * noted Via . Nidaxnfh

t
Intact Skin integrity“ Yes? lo * Expiain
Transportation from O.RE* PACU Bed “nil Bed * Bariatric Bed

* Lifa suport stretcher * Wheeilchalr * Other

yy tv ‘
i

Additionai Notations:

sven Mag owe tak.
Print Name: if ARN.
' Ln J

D-1-A-14 (Rev. 12/06)

 

Signature:

Print Name:

 

 

 

 

 

Page 4

ware
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

   

 

THE MOUNT SINATHCSPITAC—
One Gustave L. Levy Piace
"New York, NY 10029-6574

  
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLAZA, BENJAMIN MED
* PERIOPERATIVE NURSING ASSESSMENT ve accor ee M 10/5/1982
AND CARE PLAN CALAT, PAUL 03345
|. PREOPERATIVE/PRE-PROGEDURE FOCUS NOTE ee
* To be completed by licensed nursing personnal in the Inpatient Unit,
Short Stay Unit or in Ambulatory Surgery. Circle appropriate choices
where applicabie.
* Sections A, B,C, D-and E must be initialed by the nurse In the appropriate
column. (Yes, No, NA) Initials denote responsibility for the item. Print
name and sign initals In the grid.
* Nurse sending patient to O.R. complates any biank items. alerts Holding
Area of any unresolved asterisked (*) items, documents
patient's response and signs off the Focus Note.
: YES | NO | N/A | EXPLANATION
\ A. FOCUS: PREPARATION FOR bbpa: IC PM {Ke Keg ore} —
oo Consents obtained ria i“
F Allergies .
F 7 Met] PA
Level of consclousness: * Awake * Arouses on calling name Htt \ ter) ¢t4 | Specify Other:
— * No Response * ~Other
Oriented to: * peksop/ * lacs a time e / (circle sii that apply) HK /// | Specify Other
Isolation/Precautions yA ///- [| (list on chart cover)
B. ACTION: PATIENT PREPARATION
Pre-operative teaching given & documented $4
© ; Pre-op shower or bath given 14
Assessment of skin integrity fet
Personal property (if yes, state disposition) Disposition:
* Valuablesfjewelry secured: (If yes, state disposition) Disposition:
: ‘ Cirle assistive devices: * None * Dentures (full/partial) * Hearing Disposition:
: Aid * Contact lenses * Eye glasses * Other
: Cosmetics and hair accessories removed mH
5 Capped/loose teeth yA
Circle Impiants: * Pacemaker * AICD * Cochlear * Prosthetics SA
Pregnancy Test within 24 hours gn Results: Neg Pos
~G. SPECIAL PATIENT CONSIDERATIONS 141 | 7#/| 777-1 Specify Other:
Language: &nglish speakit Other ~ | Specify f
Physical challenger “Blind * Deaf * Aphasic * Paralyzed * Other YNon@ /// [777 [7/7 Specify Other.
D. a WYEDIATE PRE-OP STATUS ,
T4 AG Bap PAIN LeveL S Time: 2.)
*NPO for sod foods from_/_“#/ Lat Qouww tH
* NPO, for clear fluidsr from “yf LIDh Opn st
Chart checklist compiete 5
—~———Voided-(on-call) —— V/1- oe
+ é
@ Preoperative meds. given, documented or sent PH
Patient's ID plate-attached (see back page) 7. \ SoS
identified by name and date of birth: * Verbatly iD band a
. Char Patient Plate
hil Page 1

 
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

 

PREOPERATIVE/PRE-PROCEDURE CHART CHECK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

YES | NO|N/A REMARKS @
E, CHART ORGANIZATION
Lab Results, Abnormal findings, including lab values, or unuaual aymptome reported:
CBC
’ Protime
Chemisty SMAG / SMAi2
Urinanalysis :
EKG
Chest X-ray
a ~ —> >
CTypeand Cross” Indicate# Units *WB_ a Expiration Date: _
* Autologous * Designated * Other
sate
Admission (Face) Sheet yA ‘if
_ History and Physicai SH tH
Surgeon's Preoperative Note AH
Anesthesia Preoperative Note
Graphic Sheet

 

 

 

 

 

 

 

DATE [SIGNATURE | PRINT NAME TTL _[_INFTIAL
WN 9 Stertin AY | Sharim pu | aro tsa
Hil qylsiee fru ABC. yrJ | 4 OE

+ ¥

 

 

 

 

 

 

 

Il. PREOPERATIVE / INTRA-OPERATIVE NURSING CARE PLAN

 

 

 

 

 

 

NURSING DIAGNOSIS NURSING PLAN / INTERVENTION GOAL / EVALUATION
A, PREOPERATIVE ASSESSMENT
Anxiety Potential ___ Give deer concise explanations Patient demonstrates decreased anxiety
___ Communicate patlent’s concern to other —_ ~
healthcare members
Comments:
— Support family as indicated
— Other: _
£

Knowledge Deficit Potential —. Consent for surgery conifrned (check as| Pallent will demonstrate knowledde of
epplicable): ___ verbally sin writing | planned surgical Intervention p/ Yes -_ No
__ Verify procedure site Comments:

 

 

___ Allow patient to ventilate feelings end
concems about planned surgery

— Other:
Signature:
oe Vans IRLN.
(OperatingRoom)
Signature:
RN, - @

(Unit /DAS /Ambulatory Intake)

 

 

 

 

 

 

 

 

 

 

 

Page 2°
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

PLAZA, BENJAMIN

The Mount Sinal Hospital . .
One Gustave L. Levy Place, New York, NY 10029-6574 WRN zes1s98 M fous
ROGRE ES . CALAT, PAUL Gaaes

EN A nose

Sign each entry with first initial, last name, and tile.
Providers please edd dictation code number afer signature.

 

 

 

PRE-PROCEDURE HISTORY AND PHYSICAL REVALIDATION

‘IMMEDIATE PREOPERATIVE REASSESSMENT "

A DC/oe
| have reviewed the previous evaluation by ; : S{anddated oo /__ , [have re-evaiuated
the patient immediately prior to the procedure, and | have found: .

{no significant interval change in his/her condition significant change which | hav

— > i Dictation 1521 egnauee, 5p 217

below in the

P/ /o Srime:h

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

»*

 

 

 

MR 1340 Approved 5/06
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

      

NAME
PLAZA, BENJAMIN

 
   

    
 
  

10/05/1982 Mate

   

7891398 44719928

     

     

  

72 in (182.9 cm) 175 tb {79.55 kg) 2.018 sq meters

      
 

       

0701/2008 OROS Annen-€ 30711711.186

 

 
    

BagssEs suesaesesaees

  

Anesthesia Stari (AS)

  
  
 

   
 
 
      
   
    
  

 
   
      
    
 

    
    
    
 

 

  
  
  
  

    
    
   
   
  

Patient In OR (PIR) (NP)
18:15 Patient (O/Machine Check ~ tt" INTUBATION REMARKS ~*"*
18:18 Equipment and machine checkist - Pre-oxygenated
completed . - Intubation ateumatic
Palleni identified Eyes provecied
1815 Sear avowed aan etacval ~ Vocal cords ware easily visualized
18:15 Patient prepared to undergo anesthesia Anesthesia Induction (Al; * G02 detected by supremacy 16:44 10mg Iv-Bolus Matocopramiaa
1820 Preop and Pastop Care Comments: 18:38 Endo- Intubation (Int) Breath sounds miateral RSL 18:41 Pulge oximeter not sitling adequaiety on
- "PREOPERATIVE CARE 18:39 Anesthesia Ready (AR) + Neck maiisined tin neil position finger.
COMMENTS 18:39 Anlblotic raninder acknowledged - Alrway tape

     

  

Page 2 of 4
2

Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

i

 

PACU DISCHARGE CRITERIA (CIRCLE OR w” SCORE)

 

Abie to move 4 extremities voluntarily or on command= <~2_)

 

 

 

 

Able to move 2 extremities voluntarily or on command = 1 ACTIVITY

Abie to move 0 extremities voluntarily or on command = Q.

Respirations adequate [n rate, depth & quality = fa

Dyspnea or Limited Breathing = 1 RESPIRATION
Apneic = Q

BP = 80% or greater of Preanesthetic Level = ©

BP = 80% or Preanesthetic Lavel = X CIRCULATION
BP = 50% of Ings of Preanesthetic Level = 0

Fully Awake = Me

Arousable on calling = 1 CONSCIOUSNESS
Not responding = 0

O2.saturation >.92% on room alr = | @

Requires supplemental Oz to maintain QO; sat>S0% = ~~ 1, ” OXYGEN’SATURATION “7

Oo saturation < 90% with supplemental O2 =

 

 

 

 

 

 

é. Ser
Temperature Is 2 35.6° and s 38°C. / TEMPERATURE
Dressing dry and intact, minimal dleeding/drainage L, RGICAL SITE?
trom surgical alte as per surgical operation. WOUND DAAINAGE
Postoperative nausea and/or vorniting, none ¢=— mild. 7 PONV
Pain assessment score (0 — 10) PAIN

 

 

If not mat, document In Nurse's Notes

SKIN ASSESSMENT
, Skin intact Yes) No 1)
tne, document and mark below on figure

 

 

re)

Front Back
Bio< z.
ait ze
=e
ES ge

=

z2
; g 8
' ess
#82

 O80N

VENTILATOR SET -

 

PEEP
EXTUBATED AT:
Transter: owe _17 17-08 Time: _ 2-40)

—"‘Dischatged From: ~~ 0P3 AB

oes C_ Discharge me 4

Via: Stretehar“__ Wheelchalr___—s Ambulatory ___
moun Nowe Hutchins
. (Print Name)
hy Ty +?
(Signature)
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

1
i
t

Wdbz:40:6 3 gO0zIZ {uo pawid

 

 

 

 

 

_ £0 abeg
t
t
i
t
!
1
i
i
i
t
!
!
i
!
i
|
I
|
|
t
j
|
I
t
i
!
:
aviovsO TINH !
S3SHLNAS Mayas "
wwiovsovnens S1SIONVA 3X BS Lrotor IL WW XELYOOINWO'S MSNOS & S299P1
SSHLNAS ; ie
31V1d JWWONYA BjOy & S502 FF GvOud xD01 INI WWOTZ 3LWid | SSGEEL
#SONN MSW Seg "dxy = -adA] aqA0g as wedwuy eS 86830] «FIeUES | A epoW ‘On Boyeye5 uopduaseg ny ssen AD og wou}
I
82661 iPr ‘t "LI3V Whvd ' LWW suoeBung Aseutlid
zZe6tsal 70a WHALV1I9 ‘O34 dO/Xd VINGIONVW «= :@znpesoag Aseustd
ep t
a0v “HO NIWYEN3 'VZWI1d POWEN JUIHE”
BG6CLGSZ "NMIN BOOZE IL iajeq ase)

 

 

quatjeg e 10) Bo7 yuejdul)
Y3.LN3D TV 103iN IVNIS oo JHL

I
t
1
Case 1-Lo-Q1L059-€SS

Doc 15-4 Filedlefc0ilo Entered t2/20/Llo Loizli46

weer

PLAZA, BENJAMIN

 

 

NWYOR MRN-2891308- M 10/5/1982 ° 00 =
OPERATING ROOM RECORD _ V- 44719928 6/30/2008. -
SPONGE, SHARP AND MISCELLANEOUS ITEMS COUNT c CALAT, PAUL - 033456
@ ux fo . COTO, Nosc
SURGEON: OPERATION/PROCEDUR }

INTTRAL CLOSURE
ADDITIONS OF CAVITY
IN CAVITY

(print/sign)

 

TIE OD
Case 1-Llo-OQ1050-eSS DOC 15-4 Filed

12i2Vilo Entered t2/20/Llo Loizl46

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

THE MOUNT SINAI HOSPITAL ~~~ —--- | [ wee

New York, New York or eT ee

' PLAZA, BENJAMIN ; NAME

| PERIOPERATIVE RECORD | MRN-2891398 M  t0/s/19082 UNITNO,
a - ; V- 44719928 6/30/2008 j  SexiDs
© 8. OATE (MM, DD, YY) 7. DELAY CODE | & PATIENT CATEGORY | CALAT, PAUL 03345 | SERIAL NO,

y Inpatient
Otol Tole [sl A Cee, mA Meagan
9, CASE TYPE 10. COSTCENTER | 11. ROOM NO. 12.CASE POSITION cowee.
ched, Added,
& mergency

 
   

 

 

 

 

eA

+5? _| 8. OISCH TO: 1 eABGHA
20 ATAR 36 GPRR 4 e GPHA
SaGP2AR §» ICU 7 = RAD 6 MORGUE

Z

eee
4 = CONTAMINATED 4 = DIATY OF INNFECTED

 

 

 

27. WOUND CLASSIFICATION
1 = CLEAN 2 « CLEAN/CONTAMINATED

 

 

 

 

 

 

 

 

 

 

 

 

 

2, {5 [15-P Reany 18. ANESTH, END 21, PHASE] OUT [TLL ON MOLD OUT
28. ATTENDING SURGEON PROG 1 LITT) (2 Cipla 4 Nihaate!
“a (? obat 4d 30, PROC
. 29. SERVICE Wn Atte.
- a Af, ATT SURG. PROG 2 (IF DIFFERENT) i | | |
@ , 33. PROG 2
_ | 92, SERVICE
' 4M. ATTG SURG, PROC 3 (IF OF FERENT) | | | | |
i . os 38. PROC 3
35, SERVICE

 

 

 

 

 

    

SURGICAL Ri lai 1Gjs >

 

Nee

 

 

 

  

 

 

   

 

 

 

  

 

" | Ct NURSE(S) PRINT NAME.
Le - - . Ay. -
Co ok Nt E(S} PRIN NAME lo.

AK

 

 

 GIRCUL. NUASE(S) PRINT NAME :
a yf hog iS 22
c PAINT NA

 

PATI T POSITION

 

CULTURES / SPECIMENS

   
 
  
  
  
 

 

 

 

 

 

 

 

IMPLANT(S}?

  

   

ALLOGRAFT(S}7 [INSTRUMENT COUNT CORRECT? (¥M)

 

- SIGN.

 

 

 

 

(¥,.N)

 

SPONGENEEDLE oy CORRECT? (¥,N}

 

 
  

A Lic,

= hd fe

 

PATIENT'S CXART COPY

 

 

 

8-2-C-1D (REV, 10/07)
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-2-B-25 (REV. 6/01) |

TITLE

 

INITIAL

PATIENT'S CHART COPY

SIGNATURE

vane The Mount Sinai Hospital ~|“FLAZA‘BENJAMIN’-~ <> MED © oe oe ee
QIUINIM One Gustave L Levy Place MRN -2891398 M 10/5/1982  NOBC
Tatlin New York, New York 10029 CALAT, PAUL 03345
° Pa
tte oe 2024
7 ADULT INTRAVENOUS INFUSION AND
INTAKE / OUTPUT RECORD
(For 24 Hours)
DATE INTAKE OUTPUT
PARENTERAL FLUIDS Am Oral/TubeFeed PMP OTHER
viME | py arin Type and Additives Set Sones Type { ame | TME| Urine | Emesis | stoot
yn la i anteioaneg elie dt
WA DB Deboautih @ X}
. “ $2 |
ols é | XI
: deans | a 0
AN elated Ha | Al
@ x
SU 1685 thew LanGra.owg L_\s (7B
st) no | SI OM nd amass ch a5 ¥ \ x|
ag |Md | S{> éxa metas ie a3 S
eee sO Farmatn hy Ao a
Yo 1M 1SO | dilacdsd irr la
C26
“ @
@
@ i
@
; @
Column fo pol.
Totals a
24 HOUR TOTAL INTAKE__ _ mi 24 HOUR TOTAL INTAKE__ —. smd

THLE

 

 

 
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

IV RECORD AND 1&0 FORM | PLAZA, BENJAMIN

 

———————ABULT GUIDELINES ————=«| «SRN 2001308

 

1. Starting with the night shift at 11 PM, complete Intake and Output form as follows:

a. Stamp sheet with patient's addressograph.

b, Place date in appropriate space and enter time as indicated throughout shift.
c. Identify each container of IV solution hung as to:

O Type solution e.g., D 1/4 NS

© The amount in bottle should be noted when started, when absorbed and when
residual solutions are credited at start of new day / shift.

O Enter type of IV tubing used under "SET" when Initiated new or changed.
e.g. "P" = Primary Set; "PB" = Piggy Back or Secondary Set
"SS" = Soluset, "BB" = Blood Set

O Enter name of additives added to primary solutions only, ie., KCL, MVI.
d. Identify patient's intake under appropriate parenteral, oral or enteral (Tube Feeding) column. 7

e. Intake should be totaled every shift one hour prior to the end of the shift.

f. Space is provided to chart the output of urine (ureterostomy, urethral cath); stool (colostomy, conduit,
lisostomy) and emesis.

g. The column labeled OTHER should be used for other forms of output (hemovaes, Jackson-Pratts, chest
and sump tubes, etc.)

h. Output should be totaled each shift the hour before he end of the shift.
i, The total from all three shifts should be entered in the 24-hour total Intake and Outptut columns. Totals

for each column should be entered in Space provided directly above.

j. If necessary more than one form may be used In a 24-hour plod.

k. 1&0 documentation on this form will fulfill all requirements for

Maintenance of the "Enteral Feeding Form" is no longer required.

2. File original “Patient Chart Copy” in patient chart for permanent record.

patients receiving ent

eral feedings.

3. Send "Patient Accounts” copy to Patient Accounts Dept, daily and upon discharge of patient.

EQUIVALENTS KEY

Water Glass — 80z =240mL LS — Liquid Stooi Vo ee ~Vomitus
Fruit Juice — 4oz =118mL S  — Sump Drainage H —— Hemovac
Tea/Coffee — 5o0z=150mL GT — Gastrostomy F —— Foley

Milk =— oz =240mL NGT —— Nasogastric Tube C — Cath

Soup Bowl ~— 1202=360mL CT ~ Chest Tube i — Incontinent
Jallo — 6oez=180mL WP — Wet Pamper

lce Cream —— 5oz=150mL
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

vi , The Mount Sinai Hospital PLAZA, BENJAMIN MED
OlClMIE One Gustave L. Levy Place MRN 2691398 M 1O/e/1962 —_NOBC
STAPIIe New York, New York 10029 CALA Pat osaae
ree Ul
SUPPLEMENTARY VITAL SIGNS RECORD
DATE | Time | BP TeMPic’ |PuLsE| RR | saoa* | SUP SREMENTAL | Cone \OTHER | signe unane!
*eoewnre | 4e| Bau | /00 [5 I7tyler
Alta Inyo lial ay A 79 | 1g
22 loras |p| Be’ [7 | ie [oc [C A
[2 oO!" él 2¢ 951 O71 15 Lar teA (Rect welqo
fataysldab.4 [ool ord e 6
* Measured by pulse oximetry
E-1-A-9 (Rev. 3/06} Page 1 of 2

 
Case 1-Lo-O1000-E€SS DOC 15-4 Filled le/ce0/io Entered Lé/cUilo 1:21:46

 

SUPPLEMENTARY VITAL SIGNS RECORD | PLAZA, BENJAMIN

 

 

a

Sedation Scale Analgesia Scale
O- none 0- no pain
1- mild (occasionally drowsy; 10 - worst pain imaginable

easy to arouse)

"2- moderate (frequently drowsy;
easy to arouse)

“3- severe (somnolent: difficult to
arouse)

S - normal sleep (easy to arouse)

“CALL ANESTHESIA

E-1-A-9 (Rev. 306)

a

Page 2 of 2
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

THE MOUNT SINAi HOSPITAL

THIS IS A CONFIDENTIAL AND PRIVILEGED COMMUNICATION

PLEASE DISPOSE OF PAPER COPIES APPROPRIATELY

Printed By: LUWALE, MARTIN

Name: PLAZA, BENJAMIN (2891398) Age: 25y (10/05/1982) Male IP Loc: DISCHARGED
Status: Preliminary

THIS IS A CONFIDENTIAL AND PRIVILEGED COMMUNICATION
PLEASE DISPOSE OF PAPER COPIES APPROPRIATELY
THE MOUNT SINAI MEDICAL CENTER, NEW YORK, NY
OPERATIVE REPORT
PT NAME: PLAZA, BENJAMIN
MEDICAL RECORD NUMBER: 2891-398
ACCOUNT #: 44719928
DICTATOR MD3#: 062319
DICTATOR NAME: MICHAEL GOULSTON, DDS
SURGEON MD#: 003345
SURGEON NAME: PAUL CALAT
PROCEDURE DATE:
ADMIT DATE: 06/30/2008
DISCH DATE: 07/02/2008
PREOPERATIVE DIAGNOSIS: Mandibular symphysis fracture, left subcondylar
fracture.
POSTOPERATIVE DIAGNOSIS: Same.
OPERATION: Open reduction, internal fixation of mandibular symphysis
fracture.
OTHER SURGEON: Dr. Gitman
ANESTHESIA: General endotracheal anesthesia
ANESTHESIOLOGIST: Dr. Deiner, Dr. Russo
FINDINGS: Mandibular fracture at the symphysis
SPECIMENS: None
COMPLICATIONS: None
ESTIMATED BLOOD LOSS: 75 cc
IVF: 1200 cc of Crystalloid
HARDWARE: 2.0 mm X 4 hole mandibular plate, and then four 2.0 mm X 6 mm
screws arch bars and wire.
DISPOSITION: The patient was stable, extubated in the Operating
Room, transferred to PACU in stable condition.
PROCEDURE: The patient was taken to the Operating Room, and placed on
the OR table in supine position. After induction of anesthesia and
successful nasal endotracheal intubation, the patient was prepped and
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

THE MOUNT SINAI HOSPITAL

THIS IS A CONFIDENTIAL AND PRIVILEGED COMMUNICATION

PLEASE DISPOSE OF PAPER COPIES APPROPRIATELY

Printed By: LUWALE, MARTIN

Name: PLAZA, BENJAMIN (2891398) Age: 25y (10/05/1982) Male IP Loc: DISCHARGED

draped in the usual sterile fashion, using Betadine solution.

At this point, using Yankauer suction, the oral cavity was suctioned

of all debris, heme and saliva. At this point, a moistened throat pack

was then placed in the posterior oropharynx. At this point, using 1%
Lidocaine with 1:100,000 Epinephrine, the patient was injected a total
of 5 cc, both locally and via inferior alveolar nerve blocks bilaterally.
After waiting sufficient time for the hemostatic effect of the Epinephrine
to take place, the surgical team applied an upper as well as lower Eric
arch bar with 24 gauge wire to the upper and lower dentition. After this
arch bar was secured, the 24 gauge stainless steel wire. This restored

the patient's pretraumatic occlusion, so far as the surgical team

could tell. The patient was in maximum intercuspation at this point.

At this point, attention was then drawn to the mental area. Using
electrocautery, an incision was created through mucosa, submucosa,
paramental musculature and periosteum, down to bone in the area of tooth
No. 26 and 27. Then using a periosteal elevator, a full thickness
mucoperiosteal flap was elevated, taking care to stay underneath the
periosteum.

At this point, the flap was carefully elevated, until the surgical

team was able to identify the mental nerve and foramen. This nerve

and foramen were then safely protected for the duration of the procedure.
Taking the electrocautery back again, we continued our incision
posteriorly, to allow for access and visualization. The mental nerve was
then carefully skeletonized to allow for inferior traction.

At this point, the surgical team directed its attention toward the
symphysis fracture which was grossly displaced with the proximal segment
being displayed lingual using a bone hook as well as 24 gauge wire
drilled in the cortical plate of the chin. The surgical team was able

to elevate the proximal segment up out and reduce the fracture anteriorly
to acquire adequate anatomic reduction.

At this point, our attention was directed toward the occlusion,

which we checked. It was still in maximum intercuspation. The
intermaxillary fixation was still impaired. Therefore, the surgical

team then decided to fix in the neutral zone, a 4 hole 2 mm mandibular
plate, closely adapted to this region of the mandible. This was secured
with four 2.0 mm X 6 mm screws. These screws were drilled into the bone
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

THE MOUNT SINAI HOSPITAL

THIS IS A CONFIDENTIAL AND PRIVILEGED COMMUNICATION

PLEASE DISPOSE OF PAPER COPIES APPROPRIATELY

Printed By: LUWALE, MARTIN

Name: PLAZA, BENJAMIN (2891398) Age: 25y (10/05/1982) Male IP Loc: DISCHARGED

using standard rotary instrumentation with copious itrigation. All

the screws were found to be tight, well adapted to the plate, and the
plate well adapted to the bone. There was no mobility in either the
segments, or the plates or the screws.

Satisfied with our reduction, both anatomically and

functionally, the flap was copiously irrigated. The mentalis was closed
and resuspended with 3-0 Vicryl sutures. The mucosa and submucosa was
closed with a running 3-0 Vicryl suture.

At this point the surgical team irrigated again and suctioned and
carefully removed the moistened throat pack from the posterior
oropharynx.

Nasogastric tube was then placed into the stomach to aspirate out any
contents. This concluded the surgical portion of the procedure, as per the
nursing staff.

Needle, sponge and instrument count were all correct at the end of the
procedure.

Dr. Caleb, the attending was scrubbed and present for the entire
procedure.

PAUL CALAT

hyp

D:07/01/2008 T:07/05/2008/HTSJA I:07/07/2008 9:09 A
JOB#:016748 DOC#:327177

ec: PAUL CALAT

 

Status: Preliminary

THIS IS A CONFIDENTIAL AND PRIVILEGED COMMUNICATION
PLEASE DISPOSE OF PAPER COPIES APPROPRIATELY
THE MOUNT SINAI MEDICAL CENTER, NEW YORK, NY
DISCHARGE SUMMARY REPORT
PT NAME: PLAZA, BENJAMIN
MEDICAL RECORD NUMBER: 2891-398
ACCOUNT #: 44719928
DICTATOR MD#: 062319
DICTATOR NAME: MICHAEL GOULSTON, DDS
ATTENDING MD#: 003345
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

THE MOUNT SINAI HOSPITAL

THIS IS A CONFIDENTIAL AND PRIVILEGED COMMUNICATION

PLEASE DISPOSE OF PAPER COPIES APPROPRIATELY

Printed By: LUWALE, MARTIN

Name: PLAZA, BENJAMIN (2891398) Age: 25y (10/05/1982) Male IP Loc: DISCHARGED

ATTENDING NAME: PAUL CALAT

07/02/2008

ADMIT DATE: 06/30/2008

DISCH DATE: 07/02/2008

HISTORY OF PRESENT ILLNESS: The patient is a 25 year old male status-post
assault who was transferred from Mount Sinai Queens diagnosed both,
clinically and radiographically with a left subcondylar fracture of the
mandible as well as a symphysis fracture that extended to the right

body.

HOSPITAL COURSE: The patient was admitted to the Oral Surgery Service on
Monday, June 30, 2008 early in the a.m. and was given IV antibiotics and
pain management. He was kept NPO and given replacement fluids in
anticipation of open reduction, internal fixation of his mandible fractures
which the M.D. had discussed at length with the patient. However,
unfortunately, due to the lack of availability we were unable to do

this procedure in the OR with general anesthesia on hospital day #1.

The patient therefore was given p.o. that evening and scheduled for

his procedure the next day and made NPO after midni ght. The patient was
kept on his IV antibiotics and Crystalloid replacement during this time.
The patient eventually did undergo his open reduction, internal

fixation of his mandible fractures in the OR which he tolerated well. He
was extubated in the Operating Room and transferred to PACU in stable
condition in intermaxillary fixation. From PACU the patient went to
Step-Down and had no events overnight. He had no complaints and he had
good pain control. He had no nausea or vomiting. He had wire cutters at
bedside.

By the next morning, the patient was tolerating clear p.o. He was out of
bed ad lib postoperatively. Panorex acquired in the Dental Clinic showed
good, both anatomical and function reduction of his symphysis

fracture. His teeth were noted to be in maximum intercuspation. The
patient did not receive any immunizations during his stay here.

The patient was eventually discharged to home on hospital day #2 with p.o.
antibiotics, Clindamycin 300 mg every 6 hours for seven days. He was given
pain management medication, Percocet 5/325 30 tabs 1-2 tabs every 6
hours p.r.n. pain as well as Peridex solution 0.12% Swish and Spit for 20
seconds twice a day. He was also given Dr. Calat's phone number and
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

THE MOUNT SINAI HOSPITAL

THIS IS A CONFIDENTIAL AND PRIVILEGED COMMUNICATION

PLEASE DISPOSE OF PAPER COPIES APPROPRIATELY

Printed By: LUWALE, MARTIN

Name: PLAZA, BENJAMIN (2891398) Age: 25y (10/05/1 982) Male IP Loc: DISCHARGED

instructed to call Dr. Calat for a follow-up appointment at his leisure.
The patient understood these instructions and was discharged to home
uneventfully.

PAUL CALAT

hyp

D:07/02/2008 T:07/06/2008/HTSSD I:07/07/2008 9:09 A
JOB#:017477 DOC#:327176

cc: PAUL CALAT

 
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

SPOOL-0001 MOUNT SINAI HOSPITAL MEDICAL CENTER HOSP1
08/13/08 15:35 {GAXPRG) PAGE 601
PLAZA, BENJAMIN M 25
U-000002891398-6 DOB:10/05/1982
S-000044719928 ADM: 06/30/08
SERV: MED NosgC 8202A
MD:CALAT, PAUL DMD 03345 FC:BL

~PERMANENT CHART COPY-
SUMMARY: 06/30 16:40 TO 23:59 07/17

ORDERS:

06/30/08 19:11
18 (D/C TO OR), ER VENOUS PANEL, IB001784495.
, $06/30/08>, (BMHC)
19 (D/C To OR), PT, IB001784493.
, <06/30/08>, {BMHC)
20 (D/C TO OR), CBC, PLT, IB001784494.
, <06/30/08>, (BMHC)
21 (D/C TO OR) CLINDAMYCIN INnJ 600MG, IV Q8H, (06/30/08 14:00-..),
(MDGC)
22 (D/C TO OR) MORPHINE INJ 4MG, IV Q3H PRN MODERATE PAIN,
<06/30/08 08:52-..>, (MDGC)
23 (D/C TO OR) OXYCODONE/ACETAMINOPHEN 5/325 2TABS, PO Q4H PRN
MODERATE PAIN, <06/30/08 08:52-..>, (MDGC)
24 (D/C TO OR} ESOMEPRAZOLE CAP 20MG, PO DAILY, (06/30/08 10:00-..}
, (MDGC)
25 (D/C TO OR) IV PLASMALYTE 1000ML, 125ML/HR, CONTINUE UNTIL B/C,
<06/30/08-..>, (MDGC)
26 (D/C TO OR) DIET: NPO, <06/30/08>, (MDGC)
27 {D/C TO OR).
HOB AT 30 DEGREES, <06/30/08>, (MDGC)
28 (D/C TO OR).
ICE TO FACE, <06/30/08>, ({(MDGC)
29 (D/C TO OR).
VENODYNES WHILE IN BED, <06/30/08>, (MDGC)
30 (D/C TO OR) T-P-R-BP, Q4HRS, <06/30/08>, (MDGC}
31 (D/C TO OR) DIET: CLEAR LIQUID, <06/30/08>, (MDGC)
32 (D/C TO OR) DIET: NPO-POST 00:01 ON 07/01/08, <06/30/08>, (MDGC)
33 (D/C TO OR) DIET: NPO, <06/30/08>, (MDGC)
ENTERED BY: LIBSTER, VIKTORIYA RN VRLB
-+COMPUTER-CODE SIGNATURE--

06/30/08 19:38
34 HYDROMORPHONE TAB 4MG, PO Q4H PRN SEVERE PAIN, «06/30/08
19:38-..>, (MDGC)
35 CLINDAMYCIN INJZ 300MG, IV Q6H, (07/01/08 00:00-..), (MDGC}
36 ACETAMINOPHEN TABS 650MG, PO Q4H PRN TEMP>38.5, <06/30/08
19:38-..>, (MDGC)
37 ESOMEPRAZOLE CAP 20MG, PO DAILY, (07/01/08 10:00-..), (MDGC)
ENTERED BY: GOULSTON, MICHAEL DDS 62319 MDGc
--COMPUTER-CODE SIGNATURE--

CONTINUED

PLAZA, BENJAMIN 000002891398 ORDERS SUMMARY REPORT
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

08/13/08 15:35 (QAXPRG) PAGE 002
PLAZA, BENJAMIN M 25
U-000002891398-6 DOB:10/05/1982
S-000044719928 ADM: 06/30/08
SERV: MED Nosc 8202A
MD:CALAT, PAUL DMD 03345 FC:BL
ORDERS REPORT SSRiocs ame tscs se rss sess cessesaaeeseses

-PERMANENT CHART COPY-
SUMMARY: 06/30 16:40 TO 23:59 Oo7/17

06/30/08 19:40
38 IV PLASMALYTE 1OQOML, 125ML/HR, CONTINUE UNTIL D/C,
<06/30/08-..>, {MDGC)
ENTERED BY: GOULSTON, MICHAEL DDS 62319 MDGC
--COMPUTER-CODE SIGNATURE- -

06/30/08 19:41

39 DIET: PUREE, <06/30/08>, (MDGC)
ENTERED BY: GOULSTON, MICHARL DDS 62319 MDGC
--COMPUTER-CODE SIGNATURE- -

06/30/08 19:42

40 DIET: NPO-POST 00:01 ON 07/01/08, <06/30/08>, (MDGC)
ENTERED BY: GOULSTON, MICHAEL DDS 62319 MDGC
~-COMPUTER-CODE SIGNATURE- -

06/30/08 19:43

41 ACTIVITY: UP AD LIB AMBULATE PROG AMB UP AS TOL STAND,

<06/30/08>, (MDGC)

42.
HOB AT 30, <06/30/08>, (MDGC)
43,
VENODYNES WHILE IN BED, <06/30/08>, (MDGC)
44.
ICE TO FACE, <06/30/08>, (MDGC)
ENTERED BY: GOULSTON, MICHAEL DDS 62319 MDGC
~-COMPUTER-CODE SIGNATURE--

06/30/08 19:44

45 T-P-R-BP, Q4HRS, <06/30/08>, (MDGC)
ENTERED BY: GOULSTON, MICHAEL DDS 62319 MDGc
--COMPUTER-CODE SIGNATURE--

PLAZA, BENJAMIN 000002891398 ORDERS SUMMARY REPORT
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

08/13/08 15:35 {QAXPRG} PAGE 003
PLAZA, BENJAMIN M 25
U-000002891398-6 DOB:10/05/1982
$-000044719928 ADM: 06/30/08
SERV: MED Nosc B202A
MD:CALAT, PAUL DMD 03345 Fe: BL

ORDERS REPORT SST RS STE SST RRS TST SS See eB et See SATs
-PERMANENT CHART COPY-
SUMMARY: 06/30 16:40 TO 23:59 07/17

07/01/08 00:18

46 IV HYDROMORPHONE (1MG/ML) 50ML BAG, PCA, BOLUS DOSE 0.2MG,
BOLUS INTERVAL 8 MINUTES, MAXIMUM 8 BOLUS DOSES /HOUR, MAXIMUM
HOURLY DOSE 1.6MG, <07/01/08-..>, (TMMK)

47 DIPHENHYDRAMINE 25MG /D5W 5OML, IV Q4H PRN ITCHING, <07/01/08
00:18-..>, (TMMK)

48 METOCLOPRAMIDE INJ 10MG, IV Q6H PRN N/V, <07/01/08 00:18-..3,
(TMMK}

49 NALOXONE INJ 0.2MG IN NSS 5ML, IV BOLUS OVER 1-2 MINUTES PRN
FOR RESP. RATE LESS THAN 8, MAY REPEAT, <07/01/08 00:18-..3,
(TMMK)

50 PCA:FOR RESP. RATE LESS THAN 8:STOP PCA STIMULATE PATIENT AND
CALL PAIN SERVICE, <07/01/08>, (TMMK)

51 PCA:MONITOR PATIENT AS PER PACU ROUTINE THEN Q4H ON FLOOR,
<07/01/08>, (TMMK)

52 PCA:NO NARCOTIC OR SEDATIVE TO BE GIVEN UNLESS ORDERED BY PAIN
SERVICE, <07/01/08>, (TMMK)

53 PCA: CALL PAIN SERVICE IF PATIENT IS UNCOMFORTABLE, PATIENT Ig
OVERSEDATED, FOR PCA-RELATED PROBLEMS, FOR ITCHING OR
NAUSEA/VOMITING - PAIN BEEPER #2738 OR 917-218-6815, BACKUP
EXT. 47475, OR PACU RESIDENT BEEPER #2875., <07/01/08>, (TMMK)

ENTERED BY: MOONEY, TIMOTHY MD 64370 TMMK
--COMPUTER-CODE SIGNATURE- -

07/01/08 00:22
54 46 (DC) IV HYDROMORPHONE (1MG/ML) SOML BAG, PCA, BOLUS DOSE
0.2MG, BOLUS INTERVAL 8 MINUTES, MAXIMUM 8 BOLUS DOSES /HOUR,
MAXIMUM HOURLY DOSE 1.6MG, <07/01/08-..>, (TMMK)
ENTERED BY: MOONEY, TIMOTHY MD 64370 TMMK
--COMPUTER-CODE SIGNATURE--

07/01/08 00:23
55 HYDROMORPHONE INJ (2MG/ML) IMG, IV Q3H PRN MODERATE PAIN,
<07/01/08 00:23-..>, (TMMK)
ENTERED BY: MOONEY, TIMOTHY MD 64370 TMMK
--COMPUTER-CODE SIGNATURE --

PLAZA, BENJAMIN 000002891398 ORDERS SUMMARY REPORT
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

08/13/08 15:35 (QAXPRG) PAGE 004
PLAZA, BENJAMIN M 25
U-000002891398-6 DOB:10/05/1982
S-000044719928 ADM: 06/30/08
SERV: MED Nosc 8202A
MD:CALAT, PAUL DMD 03345 FC: BL

ORDERS REPORT SRS SSeS SPOR SS HS SS Esse is Sets tees
-PERMANENT CHART COPY-
SUMMARY: 06/30 16:40 TO 23:59 07/17

07/01/08 07:59
56 (DC) NALOXONE INT 0.2MG IN NSS 5ML, IV BOLUS OVER 1-2 MINUTES
PRN FOR RESP. RATE LESS THAN 8, MAY REPEAT, <07/01/08 00:18-..>,
(MDGC)
57 (DC) HYDROMORPHONE TAB 4MG, PO Q4H PRN SEVERE PAIN, <06/30/08
19:38-..>, (MDGC)
ENTERED BY: GOULSTON, MICHAET, DDS 62319 MpGC
--COMPUTER-CODE SIGNATURE- -

07/01/08 08:05

58 TYPE, 7.
, <07/01/08>, (PDCB}
ENTERED BY: LABORATORY INTERFACE -~- INTERFACE MESSAGE--

O7/01/08 14:24

59 IV HYDROMORPHONE (1MG/ML) SOML BAG, BOLUS DOSE 0.2MG,, PCA
BOLUS INTERVAL 8MINUTES, MAXIMUM 8 BOLUS DOSES/HOUR, MAXIMUM
HOURLY DOSE 1.6MG, <07/01/08-..>, (JMYQ)

60 METOCLOPRAMIDE INJ 10MG, IV Q6H PRN N/V, <07/01/08 14:24-..>,
(JMYQ)

61 NALOXONE INJ 0.2MG IN NSS 5ML, IV BOLUS OVER 1-2 MINUTES PRN
FOR RESP. RATE LESS THAN 8, MAY REPEAT, <07/01/08 14:24-,.>,
(JM¥Q)

62 PCA: FOR RESP. RATE LESS THAN 8:STOP PCA STIMULATE PATIENT AND
CALL PAIN SERVICE, <07/01/08>, (JMYQ)

63 PCA:MONITOR PATIENT AS PER PACU ROUTINE THEN Q4H ON FLOOR,
<07/01/08>, (JMYQ)

64 PCA:NO NARCOTIC OR SEDATIVE TO BE GIVEN UNLESS ORDERED BY PAIN
SERVICE, <07/01/08>, (JMYQ)

65 PCA: CALL PAIN SERVICE IF PATIENT IS UNCOMFORTABLE, PATIENT IS
OVERSEDATED, FOR PCA-RELATED PROBLEMS, FOR ITCHING OR
NAUSEA/VOMITING - PAIN BEEPER #2738 OR 917-218-6815, BACKUP
EXT, 47475, OR PACU RESIDENT BEEPER #2875., <07/01/08>, (JMYQ)

ENTERED BY: YANOW, JENNIFER MD 65016 JMYO
~-COMPUTER-CODE SIGNATURE- -

PLAZA, BENJAMIN 000002891398 ORDERS SUMMARY REPORT
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

08/13/08 15:35 (QAXPRG)} PAGE 005
PLAZA, BENJAMIN M 25
U-000002891398-6 DOB: 10/05/1982
$-000044719928 ADM: 06/30/08
SERV: MED No8Cc 8202A
MD:CALAT, PAUL DMD 03345 FC: BL

ORDERS REPORT DSRS SOS SSSR RS SMS SS SOS RSS SCM SSR E ETE
-~PERMANENT CHART COPY-
SUMMARY: 06/30 16:40 TO 23:59 Q7/17

07/01/08 14:26
66 (DC) HYDROMORPHONE INJ (2MG/ML) 1MG, IV Q3H PRN MODERATE PAIN,
<07/01/08 00:23-..>, (JMYQ)
ENTERED BY: YANOW, JENNIFER MD 65016 JMYO
~-COMPUTER-CODE SIGNATURE--

07/01/08 15:50
67 59(DC) Iv HYDROMORPHONE (1MG/ML) 50ML BAG, BOLUS DOSE 0.2MG,,
PCA BOLUS INTERVAL 8MINUTES, MAXIMUM 8 BOLUS DOSES/HOUR,
MAXIMUM HOURLY DOSE 1.6MG, <07/01/08-..>, (BMGN)
ENTERED BY: GITMAN, BONNIE MD 62726 BMGN
~-COMPUTER-CODE SIGNATURE --

07/01/08 16:01
68 (DC) NALOXONE INJ 0.2MG IN NSS 5ML, IV BOLUS OVER 1-2 MINUTES
PRN FOR RESP. RATE LESS THAN 8, MAY REPEAT, <07/01/08 14:24-..>,
(MDGC)
69 (DC) METOCLOPRAMIDE INJ 10MG, IV Q6H PRN N/V, <07/01/08
14:24-..>, (MDGC)
70 (DC) METOCLOPRAMIDE INJ 10MG, IV Q6H PRN N/V, <07/01/08
00:18-..>, (MDGC)
ENTERED BY: GOULSTON, MICHAEL DDS 62319 mpGc
--COMPUTER-CODE SIGNATURE--

07/01/08 19:12

71 (D/C TO OR) CLINDAMYCIN INI 300MG, IV Q6H, (07/01/08 00:00-..),
(MDGC)

72 (D/C TO OR) ACETAMINOPHEN TABS 650MG, PO Q4H PRN TEMP>38.5,
<06/30/08 19:38-..>, (MDGC)

73 (D/C TO OR) ESOMEPRAZOLE CAP 20MG, PO DAILY, {07/01/08 10:00-..)
, (MDGC)

74 (D/C TO OR) IV PLASMALYTE 1000ML, 125ML/HR, CONTINUE UNTIL D/c,
<06/30/08-..>, {MDGC)}

75 (D/C TO OR) DIET: PUREE, <06/30/08>, (MDGC)

76 (D/C TO OR) DIET: NPO-POST 00:01 ON 07/01/08, <06/30/08>, (MDGC)

77 (D/C TO OR) ACTIVITY: UP AD LIB AMBULATE PROG AMB UP AS TOL
STAND, <06/30/08>, (MDGC)

CONTINUED

PLAZA, BENJAMIN 000002891398 ORDERS SUMMARY REPORT
08/13/0

Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

8 15:35 {QAXPRG) PAGE 006
PLAZA, BENJAMIN M 25
U-000002891398-6 DOB: 10/05/1982
$-000044719928 ADM: 06/30/08
SERV: MED NO8C 8202A
MD:CALAT, PAUL DMD 03345 FC: BL

ORDERS REPORT SRR STRESS TMS SREB SSH SSS BTS Sse Sees etsSsss
~PERMANENT CHART COPY-
SUMMARY: 06/30 16:40 To 23:59 07/17

78

79

80

B1
82

83

84

B85

86

87

88

89

90

(D/C To OR).

HOB AT 30, <06/30/08>, (MDGC)

(D/C TO OR).

VENODYNES WHILE IN BED, <06/30/08>, (MDGC)
(D/C TO OR).

ICE TO FACE, <06/30/08>, (MDGC)

(D/C TO OR) T-P-R-BP, Q4HRS, <06/30/08>, (MDGC)

(D/C TO OR) DIPHENHYDRAMINE 25MG /D5W 50ML, IV Q4H PRN ITCHING,
<07/01/08 00:18-..>, (TMMK)

(D/C TO OR) PCA: FOR RESP. RATE LESS THAN 8:STOP PCA STIMULATE
PATIENT AND CALL PAIN SERVICE, <07/01/08>, (TMMK)

(D/C TO OR) PCA:MONITOR PATIENT AS PER PACU ROUTINE THEN Q4H ON
FLOOR, <07/01/08>, (TMMK)

(D/C TO OR} PCA:NO NARCOTIC OR SEDATIVE TO BE GIVEN UNLESS
ORDERED BY PAIN SERVICE, <07/01/08>, (TMMK)

(D/C TO OR) PCA: CALL PAIN SERVICE IF PATIENT Is UNCOMFORTABLE,
PATIENT IS OVERSEDATED, FOR PCA-RELATED PROBLEMS, FOR ITCHING
OR NAUSEA/VOMITING - PAIN BEEPER #2738 OR 917-218-6815, BACKUP
EXT. 47475, OR PACU RESIDENT BEEPER #2875., <07/01/08>, (TMMK)
(D/C TO OR) PCA: FOR RESP. RATE LESS THAN 8:STOP PCA STIMULATE
PATIENT AND CALL PAIN SERVICE, <07/01/08>, (JMYQ)

(D/C TO OR) PCA:MONITOR PATIENT AS PER PACU ROUTINE THEN Q4H ON
FLOOR, <07/01/08>, (JMYQ)

(D/C TO OR) PCA:NO NARCOTIC OR SEDATIVE TO BE GIVEN UNLESS
ORDERED BY PAIN SERVICE, <07/01/08>, (JMYQ)

(D/C TO OR} PCA: CALL PAIN SERVICE IF PATIENT IS UNCOMFORTABLE,
PATIENT IS OVERSEDATED, FOR PCA-RELATED PROBLEMS, FOR ITCHING
OR NAUSEA/VOMITING - PAIN BEEPER #2738 oR 917-218-6815, BACKUP
EXT. 47475, OR PACU RESIDENT BEEPER #2875., <07/01/08>, (JMYO)

ENTERED BY: AMOAKO, PRISCILLA RN PRAQ
~-COMPUTER-CODE SIGNATURE - -

07/01/08 21:10

91

DIET: CLEAR LIQUID, <07/01/08>, (BMGN)

ENTERED BY: GITMAN, BONNIE MD 62726 BMGN
~-COMPUTER-CODE SIGNATURE- -

PLAZA,

CONTINUED

BENJAMIN 0000028913938 ORDERS SUMMARY REPORT
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

08/13/08 15:35 (QAXPRG) PAGE 007
PLAZA, BENJAMIN M 25
U-900002891398-6 DOB: 10/05/1982
§-000044719928 ADM: 06/30/08
SERV : MED Nosc 82024
MD:CALAT, PAUL DMD 03345 FC:BL

ORDERS REPORT DSSS ST SSE Sear assess sor se sess ree essere
-~PERMANENT CHART COPY-
SUMMARY: 06/30 16:40 TO 23:59 O7/17

O7/OL/08 21:11
92 METOCLOPRAMIDE TAB 1OMG, ROUTE:IVSS Q6H PRN N/V, <07/01/08
21:11-..>, (BMGN)
ENTERED BY: GITMAN, BONNIE MD 62726 BMGN
--COMPUTER-CODE SIGNATURE- -

07/01/08 21:12

93 CLINDAMYCIN INJ 600MG, IV Q8H, (07/01/08 22:00-..), (BMGN)
ENTERED BY: GITMAN, BONNIE MD 62726 BMGN
~~COMPUTER-CODE SIGNATURE- -

07/01/08 21:13

94.
WIRE CUTTERS AT BEDSIDE, <07/01/08>, (BMGN)
ENTERED BY: GITMAN, BONNIE MD 62726 BMGN
-~-COMPUTER-CODE SIGNATURE --

O7/O1/08 21:14
95 ACETAMINOPHEN ELIXIR (650MG/20ML) 650MG, PO Q4H PRN FEVER,
<07/01/08 21:14-..>, ({BMGN)
ENTERED BY: GITMAN, BONNIE MD 62726 BMGN
-+COMPUTER-CODE SIGNATURE- -

07/01/08 21:14

96 ACTIVITY: UP AD LIB, <07/01/08>, (BMGN}
ENTERED BY: GITMAN, BONNIE MD 62726 BMGN
--COMPUTER-CODE SIGNATURE --

CONTINUED

PLAZA, BENJAMIN 090002891398 ORDERS SUMMARY REPORT
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

08/13/08 15:35 (QAXPRG) PAGE 008
PLAZA, BENJAMIN M 25
U-000002891398-6 DOB:10/05/1982
5-000044719928 ADM: 06/30/08
SERV: MED Noéec 8202A
MD:CALAT, PAUL DMD 03345 FC:BL

ORDERS REPORT ERS SR SSD Sri nensa sete parses tresses
~PERMANENT CHART COPY-
SUMMARY: 06/30 16:40 TO 23:59 07/17

07/01/08 21:14
97
ELEVATE HEIGHT OF BED TO 30 DEGREES, <07/01/08>, (BMGN)
ENTERED BY: GITMAN, BONNIE MD 62726 BMGN
-~-COMPUTER-CODE SIGNATURE - -

07/01/08 21:15
9B.
ICE TO FACE 20 MINUTES ON, 20 MINUTES OFF, <07/01/08>, (BMGN)
ENTERED BY: GITMAN, BONNIE MD 62726 BMGN
--COMPUTER-CODE SIGNATURE--

07/01/08 21:15

99 FAMOTIDINE INJ 20MG, IV Q12H, (07/01/08 22:00-..), (BMGN)
ENTERED BY: GITMAN, BONNIE MD 62726 BMGN
--COMPUTER-CODE SIGNATURE--

07/01/08 21:17
100 MORPHINE INI 4MG, IV Q3H PRN MODERATE PAIN, <07/01/08 21:17-..>,
(BMGN)
ENTERED BY: GITMAN, BONNIE MD 62726 BMGN
--COMPUTER-CODE SIGNATURE--

07/01/08 21:19
101 DIPHENHYDRAMINE INJ 50MG, INDICATION:PT IS WIRED SHUT, IV QHS
PRN SLEEP, <07/01/08 21:19-..>, (BMGN)
ENTERED BY: GITMAN, BONNIE MD 62726 BMGN
~-COMPUTER-CODE SIGNATURE- -

PLAZA, BENJAMIN 000002891398 ORDERS SUMMARY REPORT
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

08/13/08 15:35 (QAXPRG) PAGE 009
PLAZA, BENJAMIN M 25
U-000002891398-6 DOB:10/05/1982
§-000044719928 ADM: 06/30/08
SERV: MED Nogc 8202A
MD:CALAT, PAUL DMD 03345 FC: BL

ORDERS REPORT Bai ort Set ic = Seat e ss ts ts seers eee
~PERMANENT CHART COPY-
SUMMARY: 06/30 16:40 TO 23:59 O7/17

07/01/08 21:21
102 DIPHENHYDRAMINE INJ 25MG, INDICATION: PT IS WIRED SHUT, IV Q6H
PRN ITCH, <07/01/08 21:21-..>, (BMGN)
ENTERED BY: GITMAN, BONNIE MD 62726 BMGN
~-COMPUTER-CODE SIGNATURE --

07/01/08 21:22
103 ACETAMINOPHEN ELIXIR (650MG/20ML) 650MG, PO Q4H PRN MILD PAIN,
<07/01/08 21:22-..>, {BMGN)
ENTERED BY: GITMAN, BONNIE MD 62726 BMGN
--COMPUTER-CODE SIGNATURE - -

07/01/08 21:23
104 IV D5W 1/2NSS 1000ML, POTASSIUM CHLORIDE 20MEQ, 75ML/HR,
CONTINUE UNTIL D/C, <07/01/08-..>, (BMGN)
ENTERED BY: GITMAN, BONNIE MD 62726 BMGN
~-COMPUTER-CODE SIGNATURE--

07/01/08 21:27
105 DEXAMETHASONE INJ 8MG, IV Q8H X3DOSES, (07/01/08 22:00-07/02/08
14:00), (BMGN)
ENTERED BY: GITMAN, BONNIE MD 62726 BMGN
~+COMPUTER-CODE SIGNATURE- -

07/01/08 22:33
106 DC CLINDAMYCIN INJ 600MG, IV QS8H, {ADJUST SCHED), (BMGN)
107 CLINDAMYCIN INT 600MG, IV, Q8H, STARTING oN 07/02/08 AT 00:00,
X3DOSES, (07/02/08 00:00-07/02/08 16:00), (BMGN)
ENTERED BY: HUTCHINSON, NORVA RN NHZ ADJUST ORDERS

CONTINUED

PLAZA, BENJAMIN 000002891398 ORDERS SUMMARY REPORT
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

08/13/08 15:35 (QAXPRG) PAGE 010
PLAZA, BENJAMIN M 25
U-000002891398-6 DOB:10/05/1982
S-000044719928 ADM: 06/30/08
SERV: MED Nosc 8202A
MD:CALAT, PAUL DMD 03345 FC:BL

ORDERS REPORT FS OMIM SOR SR RTM TMCS SSS ors ese
~PERMANENT CHART COPY-
SUMMARY: 06/30 16:40 TO 23:59 07/17

07/01/08 22:36
108 DC DEXAMETHASONE INJ 8MG, IV O8H X3DOSES, (ADJUST SCHED),
(BMGN}
109 DEXAMETHASONE INT 8MG, IV, Q8H, STARTING ON 07/02/08 AT 02:00,
X3DOSES, (07/02/08 02:00-07/02/08 18:00), (BMGN)
ENTERED BY: HUTCHINSON, NORVA RN NHZ ADJUST ORDERS

07/02/08 01:36
110 HYDROMORPHONE TAB 1MG, PO Q3H PRN MODERATE PAIN, <07/02/08
01:36-..>, (DMJ)
ENTERED BY: JANG, DAVID MD 64352 DMdJJ
--COMPUTER-CODE SIGNATURE--

07/02/08 01:44
111 (DC) HYDROMORPHONE TAB 1MG, PO Q3H PRN MODERATE PAIN, <07/02/08
01:36-..>, (DMJ)
112 HYDROMORPHONE INJ (2MG/ML) 1MG, IV Q3H PRN MODERATE PAIN,
<07/02/08 01:44-..>, (DMJJ)
ENTERED BY: JANG, DAVID MD 64352 DMJJ
~-COMPUTER-CODE SIGNATURE--

07/02/08 07:04
113
PLEASE SEND PT TO ORAL SURGERY CLINIC THIS AM AT 8:30 (7/2/08).
THANK YOU, <07/02/08>, (MDGC}
ENTERED BY: GOULSTON, MICHAEL DDS 62319 MDGC
~-COMPUTER-CODE SIGNATURE- -

07/02/08 12:05

114 DISCHARGE PATIENT: TODAY, <07/02/08>, (MDGC)
ENTERED BY: GOULSTON, MICHAEL DDS 62319 MmDGC
--COMPUTER-CODE SIGNATURE- -

PLAZA, BENJAMIN 000002891398 ORDERS SUMMARY REPORT
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

08/13/08 15:35 (QAXPRG) PAGE 011
PLAZA, BENJAMIN M 25
U-000002891398-6 DOB:10/05/1982
§-000044719928 ADM: 06/30/08
SERV: MED NOsC §202A
MD:CALAT, PAUL DMD 03345 FC:BL

~PERMANENT CHART COPY-
SUMMARY: 06/30 16:40 TO 23:59 07/17

07/02/08 12:46
115 DISCHARGE INSTRUCTIONS- INSTRUCT PT/FAMILY RE

MEDICATIONS--PERCOCET, CLINDAMYCIN, PERIDEX - INSTRUCT
PT/FAMILY RE ACTIVITY--AD LIB - INSTRUCT PT/FAMILY RE
DIET--PUREED - INSTRUCT PT/FAMILY RE APPOINTMENT--CALL DR.
CALAT TO MAKE APPT , <07/02/08>, (MDGC)

ENTERED BY: GOULSTON, MICHAEL DDS 62319 MDGc

--COMPUTER-CODE SIGNATURE --

07/02/08 14:31

116 (D/C AT DISCHARGE) DIET: CLEAR LIQUID, <07/01/08>, (BMGN)

117 (D/C AT DISCHARGE) METOCLOPRAMIDE TAB 10MG, ROUTE:IVvss Q6H PRN
N/V, <07/01/08 21:11-..>, (BMGN)

118 (D/C AT DISCHARGE) .

WIRE CUTTERS AT BEDSIDE, <07/01/08>, (BMGN)

119 (D/C AT DISCHARGE) ACETAMINOPHEN ELIXIR {650MG/20ML) 650MG, PO
Q4H PRN FEVER, <07/01/08 21:14-..>, (BMGN)

120 (D/C AT DISCHARGE) ACTIVITY: UP AD LIB, <07/01/08>, (BMGN)

121 (B/C AT DISCHARGE} .

ELEVATE HEIGHT OF BED TO 30 DEGREES, <07/01/08>, (BMGN)

122 (D/C AT DISCHARGE) .

ICE TO FACE 20 MINUTES ON, 20 MINUTES OFF, <07/01/08>, (BMGN)

123 (D/C AT DISCHARGE} FAMOTIDINE INT 20MG, IV Q12H, (07/01/08
22:00-..), (BMGN)

124 (D/C AT DISCHARGE) MORPHINE INT 4MG, IV Q3H PRN MODERATE PAIN,
<07/01/08 21:17-..>, (BMGN)

125 (D/C AT DISCHARGE} DIPHENHYDRAMINE INJ 50MG, INDICATION:PT Is
WIRED SHUT, IV QHS PRN SLEEP, <07/01/08 21:19-..>, (BMGN)

126 (D/C AT DISCHARGE) DIPHENHYDRAMINE IN 25MG, INDICATION:PT Is
WIRED SHUT, IV Q6H PRN ITCH, <07/01/08 21:21-..>, (BMGN)

127 (D/C AT DISCHARGE) ACETAMINOPHEN ELIXIR {650MG/20ML) 650MG, PO
Q4H PRN MILD PAIN, <07/01/08 21:22-..>, (BMGN)

128 (D/C AT DISCHARGE) IV D5W 1/2NSS 1000ML, POTASSIUM CHLORIDE
20MEQ, 75ML/HR, CONTINUE UNTIL D/C, <07/01/08-..>, (BMGN)

129 (D/C AT DISCHARGE) CLINDAMYCIN INT 600MG, IV, Q8H, STARTING ON
07/02/08 AT 00:00, X3DOSES, (07/02/08 00:00-07/02/08 16:00),
(BMGN)

130 (D/C AT DISCHARGE) DEXAMETHASONE INJ 8MG, IV, Q8H, STARTING on
07/02/08 AT 02:00, X3DOSES, (07/02/08 02:00-07/02/08 18:00),
{BMGN}

131 (D/C AT DISCHARGE) HYDROMORPHONE INU (2MG/ML) 1MG, Iv Q3H PRN

CONTINUED

PLAZA, BENJAMIN 000002891398 ORDERS SUMMARY REPORT
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

08/13/08 15:35 (QAXPRG} PAGE 012
PLAZA, BENJAMIN M 25
U-000002891393-6 DOB:10/05/1982
S-000044719928 ADM: 06/30/08
SERV: MED NOQsC 8202A
MD:CALAT, PAUL DMD 03345 FC:BL

ORDERS REPORT BS ST SSD ESS SSS PBS SS Hee et ts SH ee ets
-PERMANENT CHART COPy-
SUMMARY: 06/30 16:46 TO 23:59 07/17

MODERATE PAIN, <07/02/08 01:44-..>, (DMJJ)

132 (D/C AT DISCHARGE}.
PLEASE SEND PT TO ORAL SURGERY CLINIC THIS AM AT 8:30 (7/2/08).
THANK YOU, <07/02/08>, (MDGC)

133 (D/C AT DISCHARGE) DISCHARGE PATIENT: TODAY, <07/02/08>, (MDGC)

134 (D/C AT DISCHARGE) DISCHARGE INSTRUCTIONS- INSTRUCT PT/FAMILY RE
MEDICATIONS--PERCOCET, CLINDAMYCIN, PERIDEX - INSTRUCT
PT/FAMILY RE ACTIVITY--AD LIB - INSTRUCT PT/ FAMILY RE
DIET--PUREED - INSTRUCT PT/FAMILY RE APPOINTMENT--CALL DR.
CALAT TO MAKE APPT , <07/02/08>, (MDGC)

ENTERED BY: IBAX INTERFACE -- INTERFACE MESSAGE--

CONTINUED

PLAZA, BENJAMIN 000002891398 ORDERS SUMMARY REPORT
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

08/13/08 15:35

PATIENT INFORMATION
~PERMANENT CHART COPY-

(QAXPRG) PAGE 013
PLAZA, BENJAMIN M 25
U-000002891398-6 DOB:10/05/1982
$-000044719928 ADM: 06/30/08
SERV: MED Nosc 8202A
MD:CALAT, PAUL DMD 03345 FC:BL

SUMMARY: 06/30 16:40 TO 23:59 07/17

PLAZA, BENJAMIN

CONTINUED

000002891398

PATIENT INFORMATION
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

08/13/08 15:35 {QAXPRG) PAGE 015
PLAZA, BENJAMIN M 25
U-000002891398-6 DOB: 10/05/1982
$-000044719928 ADM: 06/30/08
SERV : MED NO8C 8202A
MD:CALAT, PAUL DMD 03345 FC:BL

~PERMANENT CHART COPY-
SUMMARY: 06/30 16:40 TO 23:59 07/17

VITAL SIGNS: T-A T-O T-R T-¢ T-T P-R P-A R BP

07/01 00:00 36.6 62 18 119/68 MPWE

07/01 08:00 35.4 63 18 114/67 JRGV

07/01 17:00 36.8 85 18 119/64 SGAL

07/02 05:00 36.9 79 18 131/72 VEW

07/02 08:00 36.7 87 18 122/86 VPT

07/02 08:25 36.7 87 18 122/86 MZO
MEDICATIONS:

CLINDAMYCIN INT
07/01 00:00 300MG, IV,,IVPB

ENTERED BY: KARLIN, STEPHANIE RN SRK
07/01 06:00 300MG, IV, ,IVPB
ENTERED BY: KARLIN, STEPHANIE RN SRK

CLINDAMYCIN INT
07/02 00:00 600MG, IV,,IVPB

ENTERED BY: HUTCHINSON, NORVA RN NHZ
07/02 08:00 600MG, IV, ,IVPB
ENTERED BY: O'MALLEY, MEGAN RN MZO0

DEXAMETHASONE INT
07/02 02:00 8MG, IV,,IV PUMP
ENTERED BY: LUCAS, VIRGINIE RN VRLE
07/02 11:00 8MG, IV,,IVPB,ACTUAL TIME GIVEN, PT
WAS OFF THE UNIT
ENTERED BY: O’MALLEY, MEGAN RN MZO
DIPHENHYDRAMINE 25MG /DSW SOML,
07/01 06:00 IV, IV, IVPB
ENTERED BY: KARLIN, STEPHANIE RN SRK
FAMOTIDINE INJ
07/01 22:00 20MG, IV,IVPB
ENTERED BY: HUTCHINSON, NORVA RN NHZ
07/02 11:45 20MG, IV,IVPB,ACTUAL TIME GIVEN, PT
WAS OFF UNIT
ENTERED BY: O’MALLEY, MEGAN RN M20
HYDROMORPHONE INJ (2MG/ML)
07/01 00:00 1MG, IV, INJECTION SITE: IVPB,..PAIN
ENTERED BY: KARLIN, STEPHANIE
O7/01 04:00 1MG, IV,INJECTION SITE: IV, ..PAIN
ENTERED BY: BOATEMAA, JACQUELINE
07/01 10:00 IMS, IV,INJECTION SITE: IV DRIP,
.. PAIN

CONTINUED

PLAZA, BENJAMIN 000002891398 PATIENT RECORD
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

08/13/08 15:35 {QAXPRG) PAGE 018
PLAZA, BENJAMIN M 25
U-000002891398-6 DOB:10/05/1982
S-000044719928 ADM: 06/30/08
SERV: MED Nosc 82024
MD:CALAT, PAUL DMD 03345 FC: BL

PATIENT RECORD RRSS TSS RES SSH Se ETS SETS s ears
-PERMANENT CHART COPY-
SUMMARY: 06/30 16:40 TO 23:59 07/17

07/02 04:45 1 PAIN NOW LEVEL OF CONSCIOUSNESS: WIDE AWAKE VRLE
07/02 04:45 6 WORST EX PERTENCED VRLE
07/02 04:45 2 MODERATE RELIEF WITH MEDICATION VRLE
07/02 04:45 0 YES, PAIN LEVEL IS ACCEPTABLE TO PATIENT
LOCATION--MANDIBLE; QUALITY OF PAIN: SHARP VRLE

ACTIVITY -EXERCISE
07/02 04:45 APICAL/RADIAL PULSE 60-100. REGULAR RHYTHM. NO EDEMA,

EXTREMITIES WARM VRLE
COGNITIVE - PERCEPTUAL
07/02 04:45 BEHAVIOR APPROPRIATE TO SITUATION VRLE
07/02 04:45 © PAIN NOW LEVEL OF CONSCIOUSNESS: WIDE AWAKE VRLE
07/02 04:45 6 WORST EXPERIENCED VRLE
07/02 04:45 2 MODERATE RELIEF WITH MEDICATION VRLE
07/02 04:45 0 YES, PAIN LEVEL IS ACCEPTABLE TO PATIENT VRLE

ACTIVITY-EXERCISE
07/02 04:45 APICAL/RADIAL PULSE 60-100. REGULAR RHYTHM. NO EDEMA,

EXTREMITIES WARM VRLE
07/02 04:45 RESP RATE 12-20. AT REST, REGULAR AND NON-LABORED. NO

SOB. NO COUGH VRLE
07/02 04:45 No couUGH VRLE
07/02 04:45 STEADY GAIT WITHOUT ASSISTANCE. VRLE
07/02 04:55 ~-AMBULATORY WITHOUT ASSISTANCE VRLE

NUTRITION-METABOLIC
07/02 04:55 ABDOMEN SOFT. HAVING BMS WITHIN OWN NORM. CONTINENT.

TOLERATES DIET. NO NAUSEA AND VOMITING VRLE
07/02 04:55 ABDOMEN SOFT VRLE
07/02 04:55 CONTINENT VRLE
07/02 04:55 NO NAUSEA AND VOMITING VRLE
07/02 04:55 NGT POSITION CHECKED Q4H VRLE
NUTRITION-METABOLIC
07/02 04:55 IV SITE WITHOUT REDNESS, SWELLING OR PAIN VRLE
07/02 04:55 IV SITE--RT ARM VRLE
ELIMINATION
07/02 04:55 URINE CLEAR, YELLOW TO AMBER IN COLOR VRLE
07/02 04:55 EMPTIES BLADDER INDEPENDENTLY WITHOUT URGENCY,

FREQUENCY, INCONTINENCE, DYSURIA OR SELF CATH VRLE
07/02 04:55 EMPTIES BLADDER INDEPENDENTLY WITHOUT URGENCY,

FREQUENCY, INCONTINENCE, DYSURIA OR SELF CATH VRLE
07/02 04:55 URINE CLEAR, YELLOW TO AMBER IN COLOR VRLE
NUTRITION-METABOLIC
07/02 04:55 TURN POSITION--SELF VRLE
ACTIVITY-EXERCISE
07/02 04:55 SAFETY MEASURES--PER MSH VRLE
07/02 04:55 SAFETY MEASURES--AS PER MSH STANDARD VRLE

CONTINUED

PLAZA, BENJAMIN 000002891398 PATIENT RECORD
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

08/13/08 15:35 (QAXPRG) PAGE 019
PLAZA, BENJAMIN M 25
U-000002891398-6 DOB: 10/05/1982
$-000044719928 ADM: 06/30/08
SERV : MED noec 820204
MD:CALAT, PAUL DMD 03345 FC: BL

PATIENT RECORD SRR irt sone ssa et essce ssa rts socmsenerre
-PERMANENT CHART CopYy-
SUMMARY: 06/30 16:40 TO 23:59 07/17

07/02 04:55 ISOLATION--NONE, SEE ADDITIONAL NOTE IN PROGRESS NOTES

VRLE
07/02 04:55 ISOLATION--NONE VRLE
07/02 04:55 BATH: SELF VRLE
NURSING CARE NOTES:

66/30 19:10 TO THE OR ANBRG ORS VRLB
06/30 20:05 PHYSICIAN ORDER CHECK COMPLETED, ORDER 28 TO ORDER

45 WERE CHECKED SRK
06/30 20:00 RETURN TO UNIT SRK
O7/01 00:25 PHYSICIAN ORDER CHECK COMPLETED, ORDER 46 TO ORDER

54 WERE CHECKED SRK
07/01 08:55 PHYSICIAN ORDER CHECK COMPLETED, ORDER 55 TO ORDER

58 WERE CHECKED PRAQ
07/01 14:20 PHYSICIAN ORDER CHECK COMPLETED, NO NEW ORDERS ENTERED

SINCE ORDER 58 PRAQ
07/01 14:30 PHYSICIAN ORDER CHECK COMPLETED, ORDER 59 TO ORDER

66 WERE CHECKED PRAQ
07/01 16:05 PHYSICIAN ORDER CHECK COMPLETED, ORDER 66 TO ORDER

70 WERE CHECKED PRAQ
07/01 16:00 TO THE OR ANBRG ORS PRAQ
O7/O1 21:35 TO PACU, GP 3 MYZ
07/01 21:35 PHYSICIAN ORDER CHECK COMPLETED, ORDER 91 TO ORDER

105 WERE CHECKED MYZ
07/02 00:50 RETURN TO UNIT: BY WAY OF:--PACU VRLE
07/02 00:50 PHYSICIAN ORDER CHECK COMPLETED, ORDER 109 TO ORDER

106 WERE CHECKED VRLE
07/02 01:45 PHYSICIAN ORDER CHECK COMPLETED, ORDER 112 TO ORDER

110 WERE CHECKED VRLE
07/02 07:30 PHYSICIAN ORDER CHECK COMPLETED, ORDER 65 TO ORDER .

113 WERE CHECKED MZO
07/02 08:25 TRANSPORT TO: OFF UNIT--ORAL SURGERY CLINIC.

ID BAND CHECKED: YES.

FACE SHEET ON CHART: YES.

MEDICAL ORDER PRESENT: YES.

CONSENT: NO.

PRE-MEDI CATION: NO MZO

07/02 08:25 .
INTRAVENOUS FLUIDS PRESENT:NO.
MEDLOCK PRESENT: YES MZO
07/02 11:00 RETURNED FROM OFF UNIT, PATIENT CONDITION: UNCHANGED
MZO
07/02 12:35 PHYSICIAN ORDER CHECK COMPLETED, ORDER 114 WAS CHECKED
MZO

PLAZA, BENJAMIN 000002891398 PATIENT RECORD
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

08/13/08 15:35 {QAXPRG) PAGE 020
PLAZA, BENJAMIN M 25
U-0000028913938-6 BOB: 10/05/1982
§-000044719928 ADM: 06/30/08
SERV: MED Nose 8202A
MD:CALAT, PAUL DMD 03345 FC:BL

PATIENT RECORD SAP RSMO SSR seater tts see estes see
-~PERMANENT CHART COPY-
SUMMARY: 06/30 16:40 TO 23:59 07/17

07/02 13:20 PHYSICIAN ORDER CHECK COMPLETED, ORDER 115 WAS CHECKED
MzO

TRANSFERRED: TO NOBC 8210B FROM NO8C 8210A AT
TRANSFERRED: TO NO8C 8202A FROM NO8C 8210B AT

CONTINUED

PLAZA, BENJAMIN 000002891398 PATIENT RECORD
Case 1-Lo-Q1L059-€SS

08/13/08 15:35

PATIENT RECORD
~PERMANENT CHART COPY-
SUMMARY: 06/30 16:40 TO 23

Doc 15-4 Filedlefc0ilo Entered t2/20/Llo Loizli46

(QAXPRG) PAGE 021
PLAZA, BENJAMIN M 25
U-000002891398-6 DOB:10/05/1982
S-000044719928 ADM: 06/30/08
SERV: MED Noac 8202A

MD:CALAT, PAUL DMD 03345

:59 O7/17

CONTINUED

PLAZA, BENJAMIN

000002891398

PATIENT RECORD
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

08/13/08 15:35 (QAXPRG) PAGE 022
PLAZA, BENJAMIN M 25
U-000002891398-6 DOB: 10/05/1982
S-000044719928 ADM: 06/30/08
SERV: MED NOosCc 8202A
MD:CALAT, PAUL DMD 03345 FC: BL
TEST RESULTS SUMMARY HSS RS SUSMSRR SERS SS cee estes see eee eee

~ PERMANENT CHART COPY-
SUMMARY: 03/23 16:40 TO 23:59 07/17

NEW RESULT. H = HIGH RESULT. L = LOW RESULT.
INCORRECT RESULT. C = CORRECT RESULT.

BLOOD BANK TESTS

etl
i]

06/30 05:38 TYPE+SCREEN
ABO GROUP Oo

ALL OUTSTANDING TESTS/PROCEDURES:

07/01/08
58 TYPE, 7.
, <07/01/08>, (PDCB)

CONTINUED

PLAZA, BENJAMIN 0000028591398 TEST RESULTS SUMMARY
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

08/13/08 15:35 (QAXPRG) PAGE 023
PLAZA, BENJAMIN M 25
U-000002891398-6 DOB:10/05/1982
S-000044719928 ADM: 06/30/08
SERV: MED Noec 8202A
MD: CALAT, PAUL DMD 03345 FC: BL
TEST RESULTS SUMMARY BamSS enemies sere essere aeeceeeenes

-~PERMANENT CHART COPY-
SUMMARY: 03/23 16:40 TO 23:59 07/17

ANCILLARY RESULTS:

NO ANCILLARY RESULTS WERE ENTERED
FOR THIS PATIENT DURING THE REPORT PERIOD.

CONTINUED

PLAZA, BENJAMIN 000002891398 ANC RESULTS
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

08/13/08 15:35

DICTATED PHYSICIAN NOTES
-PERMANENT CHART COPY-

(QAXPRG) PAGE 024
PLAZA, BENJAMIN M 25
U-000002891398-6 DOB:10/05/1982
S-000044719928 ADM: 06/30/08
SERV: MED NO8C 8202A

MD:CALAT, PAUL DMD 93345 FC: BL

SUMMARY: 03/23 16:40 TO 23:59 07/17

THERE ARE NO NOTES FOR THIS PATIENT

PLAZA, BENJAMIN

000002891398 DICTATED PHYSICIAN NOTES

CONTINUED
Case 1-Llo-OQLl000-E€SS DOC 15-4 FiledlefcV/lo Entered t2/20/Llo Loi 21460

08/13/08 15:35 (QAXPRG) PAGE 025
PLAZA, BENJAMIN M 25
U-000002891398-6 DOB:10/05/1982
S-000044719928 ADM: 06/30/08
SERV: MED NOBC 8202A
MD:CALAT, PAUL DMD 03345 FC: BL

DICTATED PHYSICTAN NOTES SRS SSS SES RS ees ema t seme resem seseeee
-PERMANENT CHART COPY-
SUMMARY: 03/23 16:40 TO 23:59 07/17

USER NAMES AND INITIALS

GOULSTON, MICHAEL DDS 62319 MmpGc GITMAN, BONNIE MD 62726 BMGN
JANG, DAVID MD 64352 DMJJ MOONEY, TIMOTHY MD 64370 TMMK
YANOW, JENNIFER MD 65016 JUMYQ AMOAKO, PRISCILLA RN PRAQ
KARLIN, STEPHANIE RN SRK LIBSTER, VIKTORIYA RN VRLB
LUCAS, VIRGINIE RN VRLE O'MALLEY, MEGAN RN MZoO
REEVES-SIMS, LILLIAN RN LRRB GEORGE, STEPHEN PCA SGAL
GOMEZ, JAIME RONAL PCA JRGV TRIM, VALERIE PCA VPT
WESTON, MALISSA PCA MPWE WOODBURN, VICTORIA PCA VPW
HUTCHINSON, NORVA RN NHZ YBERA, MARTA RN MYZ
LAST PAGE

PLAZA, BENJAMIN 000002891398 USER SUMMARY

-*.-
